Recent serious problems concerning food safety in the EU
The next item is the Commission statement on the recent serious problems concerning food safety in the European Union.
Mr President, I welcome this opportunity to report on the recent contamination of the feed and food chain with medroxy-progesterone acetate, or MPA as it is commonly known.
I must stress that the Commission takes this incident very seriously indeed. It is simply unacceptable that hormones should find their way into the food and feed chains.
So, having found ourselves in this regrettable situation, what action did we take?
First, my services called an emergency meeting of the Standing Committee on the Food Chain and Animal Health on 10 July, with further meetings following on 16 and 24 July. These were in addition to the continuous contacts between the Commission services and their counterparts in the Member States.
These efforts were very successful in reducing the risk to public health to a minimum. However, this success was achieved at a very high cost. Very substantial quantities of food and feed had to be traced and destroyed. The impact has been particularly severe in the Netherlands.
Investigations into the factors which allowed the contamination to take place are, of course, ongoing. However, two factors in particular already stand out: firstly, the application of Community legislation on the movement and disposal of pharmaceutical waste, and secondly, the carelessness of certain feed producers in their selection of raw material suppliers.
Investigations into the onward distribution of the contaminated glucose syrup revealed that it had been delivered to feed mills and traders and, to a limited extent, to the food industry.
The contaminated feed was produced mostly for pigs, but also, to a much lesser extent, for cattle, poultry, zoo animals and pets.
This contaminated feed could be separated into two groups: a lesser quantity of highly contaminated feed distributed to 57 farms in the Netherlands and larger quantities with a low level of contamination.
In response to the situation, the Standing Committee agreed the following measures. All animals fed with highly contaminated feed would be kept under strict official control. Member States would test individual animals fed with the highly contaminated feed and only release them for consumption if results confirmed that MPA could not be detected. The authorities in the Netherlands chose to destroy pigs fed with the highly contaminated feed, thus removing them entirely from the food chain.
All samples from animals fed with the low contamination feed tested negative for the presence of MPA and the restriction was therefore lifted. Several hundred samples of glucose syrup, molasses and feed have been analysed and, as a result, thousands of tonnes of contaminated raw materials and feeding stuffs have been recalled, seized and destroyed.
The next meeting of the Standing Committee is planned for 11 September. At this meeting, the measures taken by the Member States in relation to the MPA contamination will be reviewed. However, we can already conclude that the measures were successful in limiting the potential risk to the public. They were also very successful in averting any unilateral restrictions by Member States or third countries on trade, particularly from the Netherlands.
Clearly we have to learn the lessons from the contamination and avoid any repetition. At the Agriculture Council of 15 July 2002, I repeated my call for the Member States' competent authorities for food and feed to exercise stricter control to ensure a high level of consumer health protection.
Feed and food operators need to be more aware of their responsibilities in this area. We all consider the food law a major step forward for the protection of human health. In that context, the responsibilities of feed and food operators are clearly established. Feed operators must ensure that the raw materials they buy are safe.
In the very near future the Commission will be proposing a major reform of the Community's system of official controls, in order to create a harmonised, coordinated and more effective system of controls on food and feed.
In addition, the Food and Veterinary Office is urgently investigating the operation and control of the animal feed sector. Its aim will be to pinpoint how recent contamination incidents have been allowed to occur and to identify the action that needs to be taken to prevent similar incidents arising in the future.
Furthermore, in order to complete the legal framework for the entire feed sector, the Commission will present a new proposal on feed hygiene at the earliest opportunity.
We intend to put forward general hygiene rules for the production, distribution and feeding of animals and also to enlarge the scope of the registration system for feed operations.
Under the current arrangements, only establishments dealing with certain feed additives are registered. Clearly this is not sufficient to ensure traceability of all feed materials.
In this context, a positive list of feed materials is being looked at with a view to increasing consumer protection, as Parliament itself has requested. I am pleased to say that the feasibility study you requested is nearly complete. You will receive the report with our analysis before the end of this year.
At the same time, the question arises as to whether Community legislation in relation to the waste sector is sufficiently stringent and properly implemented. I would remind you that had existing waste legislation been correctly applied in the case of MPA, it would have prevented such an incident. I alerted my colleague, Mrs Wallström, as soon as it became apparent that the problem involved pharmaceutical waste. Discussions have taken place with waste experts from the Member States and are continuing.
One lesson we can learn from this incident is the need for closer coordination and cooperation between the authorities responsible for the waste sector and those responsible for feed and food safety.
The authorities of the Member States involved in this affair have been asked to provide all relevant information to enable the case to be assessed from an environmental point of view. On the basis of that assessment, the Commission will take any further action deemed necessary.
Finally, it goes without saying that incidents such as this only serve to undermine our efforts to restore consumer confidence in our food supply. We need to redouble our efforts, in terms not just of legislation but also better enforcement and control, to make such incidents a thing of the past.
Mr President, food safety has been high on our parliamentary menu for the past three years. We have had scares and scandals in Europe on olive oil, contaminated wine, mineral water, listeria, salmonella, E. coli, BSE, dioxins, sludge and slurry. They all concerned our constituents and exercised our legislative minds. Now, once again, there is a problem with hormones. We discussed and debated the Food Safety White Paper and went on to pass legislation on food and feed and on the establishment of the European Food Safety Authority.
Now, our media have been full of new food scandals. 50 000 Dutch pigs condemned to be slaughtered because they were contaminated by illegal feedstuffs - illegal because of contamination by MPA hormones in feed additives. The cost to the Netherlands alone is immense, tens of millions of euros. The problem probably came, as we heard, from waste water from an American-owned pharmaceutical company in Ireland, sent by an Irish waste disposal firm to a Belgian reprocessing plant that is now bankrupt. That firm supplied glucose syrup or treacle to Dutch feed manufacturers. All 4 000 pigs were then exported from the Netherlands to Belgium. The banned hormone has been found in pigfeed in Germany. 300 German farms were banned from selling milk or animals. But pork was sold, was processed and has been eaten by humans and of course MPA in humans can cause infertility. Some of the syrup, too, ended up with soft drink manufacturers. Some of the feed ended up in Denmark, Spain, France and possibly Luxembourg and Britain.
One of the messages the Commissioner has highlighted is that we need coordination, not only between governments but between the directorates of the Commission. I welcome what he said about talking to Mrs Wallström.
Commissioner, what is the point of our passing laws if they are not enforced? Where were the checks and the monitoring? What, incidentally, are the Commission's new proposals on controls? Was this negligence or was it a criminal attempt to increase the weight of pigs by illegal means? How often is a blind eye turned to wrongdoing? A banned carcinogenic herbicide was found in grain fed to organic chickens in Germany in June. Yet exports of organic chicken or eggs from Germany were not banned.
I have faith in our new food safety measures. I have faith in our new authority and I wish it could be set up faster. But it will only be effective if we have proper enforcement throughout the European Union.
(Applause from the right)
Mr President, over the past few years - since 1996, I would say - I have told this House at least five times that animal feed should not be a dustbin for cheaply disposing of all kinds of rubbish. It is surprising to find that such a simple statement never ceases to be topical and is never a source of boredom, given that it remains so topical. Why should that be? Because of our agricultural policy, of course. Since we try to produce everything as cheaply as possible, it makes sense to produce cattle feed as cheaply as possible too.
I once said that the manufacturers and we ourselves should try to picture sitting down in front of a plate of animal feed with a knife and fork on either side - just imagine what that would look like! Mr Bowis just pointed out that this is not just a matter of carelessness here but of criminal intent. He is quite right. To describe storing animal feed in a former chemical works as carelessness is to put it mildly. I do not know what makes people do things like that or allow them to happen. What are we to think when a waste disposal company produces glucose syrup as a parallel activity? Should we not perhaps be somewhat sceptical when we come across an Irish company wanting to dispose of its waste - to which there can be no objections as such - and we see that it wants to do this in Belgium and that the waste reprocessing company also produces glucose syrup? The waste that it is processing comes from washing the coating on contraceptive pills, which of course contains sugar.
No one actually noticed this and we all found it quite normal, but when it actually came to light in the course of the monitoring process it caused enormous excitement.
If we do not start to change the system in some way, we will carry on having this debate here at least three times a year. So what can we change about the system? I am grateful to Commissioner Byrne for pinpointing some ideas. Yes, we need tough legislation on feed hygiene. Yes, we need to separate the production of animal and plant-based feeds. Yes, we need stricter approval procedures for feed producers, with a registration system for factories producing animal feeds. And yes, every manufacturer of feedingstuffs must employ a biochemist at his plant full-time and not just source one from somewhere else. These are all commonplace ideas that we could all suggest, of course.
What is the situation with legislation on waste? Yes, there is indeed proper waste legislation. Are there proper controls in the Member States? Apparently neither the country of origin nor the receiving country carries out controls. Will the Commission go to the European Court of Justice more quickly? Will countries which are obviously ignoring their control obligations under the existing legislation be prosecuted more quickly and suffer appropriate penalties? What is the position as regards controls in the Member States? Since the BSE crisis, we have established that the real Bermuda Triangle within the European Union is the system of controls in the Member States. We should be obliging all Member States to, at last, make the process more transparent and to tell us how many people are carrying out controls on what, when, where and with what result. That can just be one page, nice and transparent, available to anyone, and on the Internet if you like. Is that too much to ask? No, it is not too much to ask!
We have been saying for years - since 1996 - that we want a positive list of substances and additives in animal feed. Commissioner Byrne told us that the feasibility study is almost complete, so we should be able to start soon. I am grateful for that. However, if we do not all accept that up to now we have been consistently turning a blind eye so that animal feed can be produced cheaply and so that meat can be produced cheaply, then we will still be encouraging firms to dump all kinds of waste, anything that can no longer be recycled in any other way, in animal feed. That is why we need to have quality requirements for animal feeds. We need to have other controls on animal protein. And in our role as consumers, we ourselves also need to consider what we are consuming and how, and what we are willing to pay for products.
Mr President, food safety will, without a doubt, be high on the agenda in the coming years. If we consider the recent scandals, the big question is whether the Commission would have been able to prevent them. The Food and Veterinary Office in Dublin has been in existence for a number of years. What kind of inspections does it carry out precisely? How often are they carried out? Is there room for improvement? Would the Commission be able to comment on this? The imports of food, of meat from other countries, have already been mentioned. Does the Food and Veterinary Office in Dublin have sufficient staff to inspect them?
I should also like to raise the issue of the Food Safety Authority. Once this is fully up and running, it will need to analyse all the production processes and see whether they can be improved. This Authority will also need to issue recommendations to the Food and Veterinary Office in Dublin about the way in which the inspection procedures can be improved still further. In fact, cooperation with the Member States will also be required. However, the most important thing is for the Office to perform its task of implementing existing legislation well. In the light of increasing liberalisation, we will obviously be facing ever growing imports and, in my view, ever greater risks as a result.
Another issue is production in Europe itself. The idea that the entire production chain is to be monitored is increasingly taking root in different countries. This is referred to as 'integrated production'. Why does the Commission not prescribe any standards in this respect? What exactly is integrated production in a European context? How can we monitor every link in the production chain? There is legislation in Europe governing organic production in which this is laid down. In a slightly different area, there is legislation in Europe which defines precisely what regional products are. Why, therefore, do we not have legislation which identifies what integrated production is by means of a quality mark? Then we would be able to trace everything promptly. Moreover, the European consumer would be able to express a preference for European products from European farmers.
Mr President, there is no doubt that there are a great many weaknesses in our food controls, and food safety is an unacceptably low priority. The revision of the directive on food may help to significantly change this situation. This is particularly necessary given the growing worldwide trend towards producing food by artificial means. There are at present no universal controls on the value-added chain, and awareness of state food controls needs to be increased.
There will certainly be an improvement in this state of affairs if we can succeed in involving the agricultural industry, the animal feed industry and those engaged in the monitoring of food. That will not be a simple task as those in positions of responsibility throughout the chain have a very negative attitude. State controls are necessary, but we need to create better incentives for promoting voluntary self-regulation and self-regulation under civil law. State controls can then focus on the high-risk companies and farms that will always exist. It is not acceptable, when products have been placed on the market contrary to health regulations, for this to be declared the result of a production accident and the products withdrawn under covert or open buy-back schemes so that they will simply be forgotten.
As we know from past experience, it tends to be very difficult to clarify the facts of such cases rapidly and rigorously. Compulsory reporting of what are labelled as serious health risks is clearly not enough. In Mecklenburg-Western Pomerania 320 farms were temporarily closed because of suspected contamination with Nitrofen, but the discovery of this scandal and the attendant publicity were remarkable not so much because of the number of cases as because of the nature of the crisis.
Mr President, Commissioner, ladies and gentlemen, we have already observed that moments of crisis are, more often than not, moments from which policy-makers should draw lessons. They are also moments when we learn a great deal about society. Mrs Roth-Behrendt and Mr Bowis pointed out that, apparently, there are people in the food industry who act irresponsibly and are careless, and for whom only the gross profits, pure financial gain and greed count. What lessons can I and my group draw from the nitrofen case in Germany and the Whyeth Pharmaceutical/Bioland case in Ireland and Belgium?
First of all, we need to prevent products entering the human and animal food chain which originate from recycled waste, and inspection must also be stepped up, including in respect of the waste flow of the chemical and pharmaceutical industries. In my own country - and I assume that this is the case in most - we need to work towards better cooperation between the services that monitor the food chain and the services that manage the waste flows. I am pleased, Commissioner, that you have come to the same conclusion.
Secondly, there is a European Rapid Alert System that also applies to animal feed, and that, I believe, is functioning well at the moment. Should we not insist that our national and regional counterparts adopt a kind of rapid alert system internally within the Member States too, and certainly in federal Member States such as Germany and Belgium where the powers are spread across different authorities?
Thirdly, we must introduce a system of perfect traceability of raw materials that end up in the food chain.
Fourthly, and this is something which my group has advocated, we ban by law all practices that do not yield any extra nutritional value or any extra advantage to the consumer, or that are superfluous from a technical point of view.
Fifthly, it is clear that the number of inspections needs to be increased. They must also be diversified, for we can only find something if we look for it. This was made abundantly clear in Germany's nitrofen case when the organic sector decided to carry out voluntary checks.
Sixthly, I would push for producer liability to play its full part. The whole debate on environmental liability must be speeded up and we must bring it to a more rapid conclusion. Finally, Commissioner, I would once again urge the Commission to draw up of a positive list of products allowed in cattle feed. You have announced that this is to be the subject of a feasibility study. I would expressly ask you what progress is being made on this matter. Finally, there are quite a few comic characters in the food industry, and only a well-organised authority with strict inspections can rid the industry of these characters once and for all.
Mr President, there are many examples of this Parliament and the institutions responding with urgency to matters of public concern and none more so than in the area of food safety and consumer protection. In this regard I compliment the Commissioner on his response to the most recent scare and share fully his views with regard to what has happened.
While the number of incidents proportionate to the volume of quality food produced is minimal, the negative impact on consumers is considerable. Restoring confidence in the food chain has been a slow, tedious and indeed expensive process. Thankfully the measures put in place are proving their effectiveness and there is now an acute awareness on the part of all involved, from producers to processors, from the retail to the catering trade, that any breach of the regulations is unacceptable and will be severely dealt with.
It is important to put on the record that, while EU consumers always had access to quality food, the effectiveness of new controls and greater transparency in the food chain provide the additional safeguards necessary to allay fears resulting from isolated incidents and indeed the unforgivable incident which this House is addressing this morning.
Mr President, Commissioner, ladies and gentlemen, I believe that you cannot control safety - you have to create it. Listening to today's debate on food safety, I fear that we have not come very far in recent years. Producers and consumers have the same objective, we are all in the same boat, so it is not just consumers that are affected but the producers themselves as well. As I see it, consumers are quite right to be alarmed by the serious problems we have had recently, the string of scandals that have already been mentioned - BSE, dioxin, Nitrofen - it is a very long list. Ultimately, however, the weakest link in the chain is always the farmer, the producer, who has taken a battering because of the price situation. That is why the agricultural sector has a particularly great interest in achieving high quality in the upstream market.
I am at present rapporteur on the issue of additives in animal feed. Commissioner, I am certainly in agreement with you in calling for very stringent measures to be applied to a wide variety of additives. We are talking here about antibiotics and cocciodiostatic drugs. I have just been discussing this with some of your colleagues. As a practical person, I firmly believe that we got things adequately sorted out on paper a long time ago but, in practice, when it comes to implementation and control, I regret to say that we will still have a lot of black sheep to deal with in future. We will only make progress here if the control system involves tougher sanctions. As I see it, those who are too slack deserve to be pilloried and should have their quota withdrawn and their production units shut down.
Only if you point the way on this with our support can pressure be exerted to restore a reasonable situation in the European Union, one in which producers and consumers can process or consume food in the knowledge that it is safe and we can maintain the high quality of food that we have in the future as well.
I would like to fully support Mrs Roth-Behrendt's proposals, but we have spent over 20 years talking about people's willingness to spend more money on food; it is just that the distribution process has totally changed. We need to be honest about the fact that many people simply cannot afford it. They want it all. They want not just to eat and drink, they also want to go on holiday, to travel, and so on and so forth. That is why we have food that is virtually free.
Mr President, I am sure that the Commissioner attends these events with a heavy heart, because he is responsible not just for the food chain and the feed chain but also the worst chain of all, the contamination chain. One of the problems we face in this House is that we often orate about how everything should be perfect without always ourselves being willing to seek the means to go with the ends: the means to allow us to have an effective FVO, which at the moment is overstretched and understaffed; the means to have a proper process of scrutiny whereby every Member State, great or small, whether its population is a few hundred thousand or many millions, takes equal precautions and provides equal information. That has not happened in some of the cases here and I appreciate the difficulties that the Commissioner faces as a result.
In regard to the scandal about the presence of nitrofen in grains for organic chickens, we know from information provided between May and July that not all of the Member States were informed with express speed about what had happened. Our information is that in regard to contaminated pork - to pigs that had been fed with these appalling materials - four Member States had purchased and no doubt their citizens had consumed some of the contaminated pork before the process of control was effectively operating.
The controls are now better and, as a result of the Standing Committee on the Food Chain and Animal Health being set up in February and the evidence it collates, we can now say that we have a rapid-alert system that ought to work. That is the Commissioner's responsibility, so we commend him on it.
The question is whether the Member States are providing sufficient information. Can they be trusted to bring their own rogue operators under control? I do not know. I should like to hear from the Commissioner whether he believes the resources are there. Mr Bowis said earlier that all the institutions have been dilatory and slow in setting up EFSA. It is going to come into operation later than we had hoped. Is that one of the reasons why we are having to wait longer to get these positive lists of feed materials and the general hygiene rules which follow from the reforms we so enthusiastically greeted last year? I hope that the Commissioner can tell us that proper investigations are proceeding in all the Member States as to why organisations like Bioland could perpetrate the scandals they did.
Mr President, Commissioner Byrne, animal feeds are, after all, food, and we need the positive list. You have been quoted in the German press as saying that there are thousands of substances that need to be tested. I hope that was a misquote, because if there really are thousands of substances added to animal feeds, that would be a scandal in itself. The number of additives needs to be limited and that should be implemented on a restrictive basis. After all, if the industry then comes along and says that it has forgotten a substance and makes the test available straight away, that substance can be added on.
Of course, the positive list does not mean that we have nothing to worry about. The fact that there are people willing to dispose of toxic materials by putting them in animal feeds because that is cheaper demonstrates a criminal intent which should be punished accordingly. That also convinces me - and I think we in this House are all agreed on this - that a simple ban is not enough. We need to consider what substances we are banning and what happens to them next. Mrs Roth-Behrendt has already pointed out that legislation on waste should be closely linked with controls, just as it should be linked with what we are discussing here, so that there is not any overlap. We have repeatedly seen cases of substances that really should be destroyed finding their way into animal feeds.
However, we should not throw the baby out with the bath water - please note, Mr President! We have already seen what can happen in the case of food waste. We also need to establish reasonable recycling arrangements where it is appropriate to do so. Yesterday, I visited a cat and dog food factory. When you see the meticulous controls applied there you realise that it is not a question of controls but rather of the sanctions that can be applied by consumers wielding their purchasing power against industry.
Mr President, I wish to concur with what has been said by many of the previous speakers. I should also like to thank the Commissioner for what he has said. I do notice, however, that, although he is introducing a large number of measures, he fails to mention the best piece of news, namely that it was the farmers who discovered that something was wrong with their pigs, because their sows were not breeding properly. It is down to the farmers. This means, then, that there is a very important lesson we should draw from this, and that we should be aware that the inspection system, however effectively it has been set up, has failed thus far.
With all these fine measures that are now being proposed, I have one overriding question, and I believe that Mrs Roth-Behrendt has already mentioned it as well. How does waste legislation relate to what we do with our cattle feed? Who monitors this? Commissioner, if you say that, according to Commissioner Wallström, if waste legislation had been enforced, we would not be facing any problems now, then I think you should ask the Irish authorities why they did not verify that these hormones landed up in a waste processor in an improper manner. Why did they subsequently not check at the border that these hormones were being exported to a company which should raise question marks, at any rate in Belgium? This means, therefore, that in this respect, the Irish and the Belgians have dropped major clangers.
Mr President, why - and I am also speaking on behalf of my own country - did we fail to check these companies when we know that, in addition to manure, they also produce their own feed and that they are already shrouded in great suspicion? What about product liability legislation? I hope that those who lost out will be receiving compensation from the governments responsible.
Mr President, Commissioner, ladies and gentlemen, high-quality food is produced nowadays and it has to meet a wide range of requirements. An enormous variety of food is on offer, including food from widely varying countries outside the European Union. Our guiding principle should continue to be that our food should be safe and of a high quality, in order to ensure that consumers are protected. Food is the most basic prerequisite for people's health and quality of life.
Nevertheless, past scandals have unsettled and frightened consumers enormously. For example, I find it irresponsible that dishonest pharmaceutical companies should dispose of hormone products through animal feed and food, turning consumers into walking rubbish bins. I find it absolutely horrifying that metroxyprogesteronacetate is present in sugar syrup and soft drinks! I would like to ask, Commissioner, what legal steps have now been taken to prevent this recurring in the future.
I welcome the new European Food Safety Authority as an early warning system for Europe and as an efficient crisis management system coordinated between the Commission and the Member States. I am, however, concerned that the EU's controls should work properly. The network should be extended to provide better information and the reporting obligation for companies should be brought in as quickly as possible so that goods and products are withdrawn from the market if they are harmful.
What has the Commission done in the meantime to implement this, and to ensure greater transparency and traceability? We need to protect consumers, and that applies to imports as well. That is why I believe it is a matter of urgent necessity to introduce control systems for food as quickly as possible in the countries of Central and Eastern Europe too, including those cases where food is already produced in accordance with European standards. However, to allow consumers to decide for themselves what they want, we need to ensure that we have practical and clear labelling both for conventionally produced food and for genetically modified food. I firmly believe that we need to set the course for this as soon as possible.
Mr President, for the public, health and healthy food are the top priority. But how am I as a consumer to know if a particular food is healthy? Just looking certainly is not enough. An apple with wormholes in it can be far healthier than a shiny, beautifully round apple. The agricultural sector - and this does not just apply to Austria - professes to observe the principles of food safety, traceability and hygiene.
For me, this debate is an opportunity to champion the cause of small farms, because it is always in the big, industrialised concerns, which really have very little in common with farms, that scandals occur. Nevertheless, small farms are still at the mercy of animal feed producers and vets who can prescribe all sorts of hormones and other drugs.
One thing is certain: the controls have not worked. You can, of course, turn things round however you want and say, yes, we just need even stricter rules. But if we are not even enforcing the existing rules, how are we going to cope with even stricter ones? It will not help at all. Whatever legislation we enact will remain a paper tiger if we do not enforce it. As I see it, controlling the enforcers should be a job for the Commission. You cannot just turn your back on this problem. Cheap food may be good for winning the next election, but it is not good for public health, and I think the public knows that too.
I would like to stress once more that strict rules and regulations and comprehensive documentation of controls are certainly important for big companies. But it would be pointless to harass small family farms with this. To be quite specific, very small food-processing companies need more information and motivation and less bureaucracy and documentation. There is no denying that not only is preventing food crises extremely important for the future of farmers, it is also highly important for the future of public health in the European Union. I believe, Commissioner, that we have not yet found the right way of achieving this.
Mr President, a number of speakers have referred to the problem of waste and waste policy. We will have an opportunity to discuss this issue later this month in Parliament when we adopt the animal by-products regulation. This hugely important piece of legislation will ensure that one key sector in particular, animal by-products, is better regulated.
The positive list was referred to by a number of people. I shall say something about that. The Commission will shortly present the study which has been undertaken on the positive list. This will be presented to Parliament and our views on the feasibility of such a list will be made available for discussion here in Parliament at that time. But we should bear in mind that a positive list would not include MPA. It would not, therefore, have prevented the recent contamination. MPA should not be on the list; it will never be approved and therefore the positive list is not the full answer. However, I recognise that a number of people in this House are anxious for progress to be made on this issue and this will be discussed in Parliament before the end of the year.
A number of people also mentioned the Food Safety Authority. The work is ongoing there and, as we all know, the board has been established. Further steps have been taken on the appointment of the executive director. The board will hold its first meeting very soon on 18 September. In relation to further progress on the Food Safety Authority, if Parliament would make the appropriations requested by the Commission available to us, this would facilitate our work. I know that there are reasons why Parliament feels it wants to hold back this money as leverage for something else, but that may or may not be legitimate. It does nothing to facilitate the establishment of the Food Safety Authority and ensure that it is up and running and carrying out its work. I would appeal to Parliament to reconsider its position on these appropriations.
Some other points were raised by individual Members and I hope I can pick them all up but if I do not, please forgive me. Mr Bowis made reference to growth promoters. We can safely conclude that the contamination we are talking about this morning was not due to illegal use to increase the weight of pigs. Such use, that is the use of hormones as growth promoters, is illegal.
As I have already said, the Commission will be presenting a major proposal on controls shortly. This is aimed primarily at improving the implementation of our existing legislation. I intend in particular to increase the penalties and the cost of non-compliance.
I think we all agree that we must make it painful and costly for Member States and producers if they fail to implement Community legislation.
Mrs Roth-Behrendt made a number of relevant points. She is 100% right: feed must not serve as the dustbin for waste producers. Several of the recent major food-safety crises have originated from waste management: dioxin, the recent nitrofen crisis in Germany, sludge and now MPA and BSE. They are all associated with the feed issue.
As I have already said, we must improve contacts between the Member States on the treatment and disposal of waste - a controversial issue in a number of Member States but, nonetheless, one that has to be addressed with courage and effectiveness.
Mr Mulder referred to the Food and Veterinary Office. It is doing a very good job in ensuring compliance with Community law. Its reports continue to highlight the serious shortcomings in the implementation of legislation. It could do with more resources, but that is an issue for the budgetary authority. I am unhappy with the follow-up to the FAO's recommendations in a number of areas. This is why the Commission is coming forward with a new proposal to improve controls. As I have said repeatedly, we must make it painful and costly not to respect Community law.
Mr Mulder mentioned a quality mark. This may be valuable but it has its limitations. Like legislation, quality marks are only effective if the qualifying conditions are respected. In the Netherlands, for instance, feed producers undertook to use only safe ingredients as part of their quality assurance scheme. Clearly, they failed to respect this requirement. So quality marks may be useful but they have their limitations.
Mr Whitehead referred to the rapid alert system at Community level and this has worked very effectively in relation to the recent food-safety crises. In a number of cases - not just this one but also the nitrofen case - the system worked very effectively. The problems have occurred at the national level. As Mr Whitehead suggests, in the recent nitrofen crisis in Germany there were clear failings in the notification of national authorities. Very often that occurs because of the federal structure that exists in a number of our Member States. Mr Staes also made the point that those Member States that have a federal structure really need to look at their systems of rapid alert to ensure that they match what we have at Community level. For instance, the Commission immediately notified Member States when it learned of this particular contamination.
Mrs Oomen-Ruijten then referred to a number of points that I would like to take up. Commissioner Wallström and I have written to the Irish authorities requesting a full and comprehensive reply to the question marks as to their compliance with the relevant Community legislation. This legislation requires formal notification of the movement of pharmaceutical waste, which does not appear to have happened in this instance. In the light of the reply I expect to have from the Irish authorities later this month we will then be in a position to return to this issue. When that reply comes in it will be examined closely and any further action that needs to be taken will be addressed at that time.
Thank you Commissioner Byrne.
The debate is closed.
The next item is the report (A5-0224/2002) by Mrs Van Brempt, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission communication on Making a European Area of Lifelong Learning a Reality [COM(2001) 678 - C5-0165/2002 - 2002/2073(COS)].
Mr President, Commissioner, ladies and gentlemen, today we are discussing a report on an area for lifelong learning. This report forms part of a process started a few years ago which has already received some attention at the Stockholm and Lisbon European Councils, for example. However, it was primarily the Feira European Council that concluded that lifelong learning would be crucial to the development of our European society in terms of social cohesion, employment opportunities and suchlike. It also called on the Member States, the Commission and Parliament to develop strategies and a policy. It is in this framework that we now view the Commission communication and, particularly, the memorandum that was published prior to this.
I should now like to take some time to consider the areas of attention which Parliament highlights in its report. Allow me to start with the principles on which the concept of lifelong learning should be based. This is a matter of great importance and often discussed, but the question is: are we using the same guiding principles? We have already underlined a number of these principles in Parliament's first report. I shall outline them here very quickly.
The first is democratisation and the principle of equality - of crucial importance, in my view. If we fail to provide better and equal access to education and training via lifelong learning, then we have failed in our objective. Everyone knows that there is a yawning chasm between the highly qualified and the poorly qualified. If we cannot reduce this chasm and do not succeed in doing this via lifelong learning, then we have failed.
A second crucial principle is, in fact, the right to individual personality development. This does not only encompass lifelong learning, it also recognises the wider social value of lifelong learning. This is about the right to work on one's own personality development without necessarily focusing on the jobs. In addition, we need to strike the right balance between, on the one hand, a right that we have to create for our citizens, a right that we, as a government, must be able to make reality on the basis of our own resources, and, on the other hand, the individual's duties and responsibility.
A second vital aspect which still needs a great deal of attention - and I am addressing the Commission, in particular, here - is formal and informal learning. Formal learning is very important in the Union, because we need to ensure that our citizens' qualifications are also recognised in Member States other than their own and that the citizens know that their qualifications are equivalent elsewhere. This is why the Commission has proposed the European curriculum vitae, to be replaced in due course by the portfolio system. I welcome these, but they strike me as somewhat vague and the link with informal learning is distinctly missing.
Informal learning is precisely what this is all about. We must ensure that we can validate, certify and also verify informal competences, or the competences acquired elsewhere, for this is, once again, the key difference between those who have a qualification and who can build on it, and those who do not have a qualification, those who have already dropped out. We could incorporate the latter by recognising informal learning. In this area, the Commission still has a great deal of work to do, Commissioner, for we are, in fact, nowhere at the moment. Along with my fellow MEPs, I trust that you, together with the Member States, will develop the instruments required for this purpose.
I have already mentioned individual personality development and the fact that not only is lifelong learning is important, it is important to recognise its wider social value too. In my first report, and now in the second report as well, I have introduced the concept of the individual learning account. We would very explicitly ask the Commission to look into this and consider, working together with the European Investment Bank, whether we could not free up resources to invest in what is so valuable to us, namely our human capital.
I would like to finish off with a few critical remarks. I notice that we in the Union are capable of formulating clear objectives, or even of enforcing them. The Maastricht standard, the employment strategies and the benchmarks all prove this point. In the field of scientific research, we have the courage to introduce a benchmark, but we are clearly lacking the political courage to do this for education and lifelong learning. This is, in fact, causing me concern, for I do believe that it is vital that we should do this.
On a final note, I should like to say that we must find a new way of describing 'lifelong learning' as a matter of urgency, for it sounds like a sentence. If we have to say to our school leavers: you have done well, you have your qualifications now and you can now learn for the rest of your lives, then this will hardly motivate them. We can write the finest speeches and adopt the finest policies, but if our people and our students refuse to cooperate, then I fear, Commissioner, that these words will not be translated into action. And this is exactly what we need to avoid. I therefore suggest we might need to involve a communications agency that can produce a different name for lifelong learning.
There are so many experts here that there is no need for recourse to an external office. I am sure one of us will be able to come up with the right solution.
Mr President, ladies and gentlemen, I should like, first of all, to thank the Committee on Culture, Youth, Education, the Media and Sport, and particularly its rapporteur, for its commitment and also for the constructive criticism that has been made. This report confirms, if confirmation were needed, the importance that Parliament attaches to our action in the field of lifelong learning.
I am also pleased to note that Parliament supports the broad principles that the Commission has emphasised in its communication, in particular with regard to the broad objectives that lifelong learning seeks to achieve and the need for every citizen, and I stress, every citizen, to have access to education and to lifelong learning. We know that, today, we are far from achieving the target: only 8% of European adults have access to lifelong learning and almost two out of ten young people leave the educational system without any qualifications. This is an unsustainable situation common to all our Member States. On this matter, I am relieved to note that most of the ministers are addressing this problem, which is already a scandal, before the new school year starts. What is needed, therefore, to resolve these two problems - education and lifelong learning - is the mobilisation of all the actors involved and of the financial resources needed.
Mr President, Parliament addresses a number of points in its report. I should like to highlight three of them: basic skills, investment and the European area of education and lifelong learning. With regard to basic skills, our objective is clear: every European citizen must have these skills in order to be able to learn, work and live in the knowledge-based society. I say 'live' because personal development and the capacity to play a role in our society, in our democracies are also important. I am thinking, in particular, of the most disadvantaged, who also have to learn to read, write and count. We know, however, that illiteracy is still a major problem and that the main obstacle to social integration, as Mrs Hermange's report also emphasised, is this lack of basic knowledge. I shall also add to this basic knowledge the 'digital divide' between those who have access to the new technologies and those who do not. Lastly, I should like, if I may, to return to one of my favourite themes: the failure to acquire foreign language skills and the lack of personal and social skills.
The Member States and the Commission are currently working on the issue of basic skills by implementing the work programme on objectives for education and training systems. Together, we have identified the basic skills needed and there will be an exchange of best practices in order to see, together, what works, what does not work, what can done by certain people and what must be worked on by everyone. The conclusions of this work will be included in the interim report which the Education Council and the Commission present at the European Council in spring 2004. Mr Chairman of the Committee on Culture, as promised, your committee will be involved in this.
My second point is funding. This is a delicate matter, as you know, for which the Member States are largely responsible. If we want to create a genuine system of lifelong learning, if we want to translate our political ambitions into practical actions, we, not only the Member States but also the social partners, will clearly have to spend more. It is indeed true, Mrs Van Brempt, that where lifelong learning is concerned, we are leaving the framework of formal education and entering that of informal education, and, as a result, are working with partners which are not traditionally academic.
We must, therefore, start by defining national strategies. In this field, the Member States have made some progress, especially those which lagged the furthest behind. What needs to be done now is to improve the coherence of the strategies - a coherence which is, most of the time, I am bound to say, lacking - and to translate these strategies into practical actions. This is where we must develop the partnerships that you underline in your report. Because lifelong learning is a shared responsibility, national strategies must be the result of agreements at all levels, including at the local level, and between all operators, in particular the social partners. Unfortunately, attempts to achieve this are very inconsistent and not nearly forceful enough.
My third point concerns the European area. Although responsibility for implementing these policies falls primarily to the Member States, the Community itself has a role to play in creating a European area of education and lifelong learning. An area in which citizens, whoever they are and whatever country they come from, can transfer their skills and their qualifications from one country to another, for the purpose of studying, training, working, getting involved or just living. We now know, and we have already discussed this on several occasions, that a number of obstacles to the creation of such an area exist, mainly with regard to the recognition of qualifications.
A great deal of progress has been made in this field, however, and rest assured, ladies and gentlemen, that the Commission is working on this, to ensure that we achieve the recognition of qualifications and that, especially in the field of vocational training, we are able to open up new perspectives and use new common working methods.
A political initiative has been taken to strengthen cooperation between Member States in the field of vocational training. This is generally known as the Bruges process, because it is in the beautiful city of Bruges that national ministers and the Commission decided to adopt this approach. Various projects are currently underway, such as that established by the former French Minister, Mr Mélenchon, which is a model of its kind. New initiatives are, therefore, being taken, progress is being made, and I must say that, despite all the difficulties that exist, governments are moving in the direction described because they have understood the absolute need for such measures.
At the next Education Council, which is due to take place in November, a resolution must be adopted. This will also be debated by the governments of the 30 countries that will be meeting at the end of the year. We will, therefore, be extending the issue of education and lifelong learning to encompass our future partners in the European Union.
As far as my own involvement is concerned, I shall say this: my staff are in the process of implementing the communication. A European website on the various options for learning will be up and running before the end of the year. In forthcoming weeks we shall be launching other actions such as the creation of European learning region networks and the establishment of a database on best practices. These will all be very practical measures because we have studied the problems and we understand them. We know what we need to do, so let us make a start!
Madam President, Commissioner, ladies and gentlemen, I think that we are all agreed that lifelong learning is an important political tool and I would like to thank Mrs Van Brempt for not pulling her punches. Despite all our agreements, despite the fact that we all recognise that training and lifelong learning must be linked to the world of work if they are to yield any returns, we have a problem and there is a vacuum. Training and lifelong learning are based on education, which has huge problems of its own, and training cannot replace a poor education. We have huge inequalities between the Member States in the field of education, as the report acknowledges, and consequently we also have huge vacuums and huge problems in lifelong training.
One typical example is that we have yet to reach an agreement on what constitute basic skills in education. Whenever ?ECD statistics are published on the different countries, there is an outcry and there are some countries which find the criteria used hard to accept. Likewise, education systems need to be changed and improved. But what are we, the European Union, doing about it? We try to coordinate but do little else. That, I think, is a huge political shortcoming.
What are the Member States doing about their lifelong learning strategy? At least one in two Member States has no specific strategy and a strategy is vital if we are to have economic development, if we are to improve industry and mobility and if we are to improve unemployment programmes.
I think that one very important factor would be if the Member States were to set a budget. Similarly, lifelong learning should be able to reach the underprivileged, the unskilled, people who left school early, the unemployed and, of course, immigrants.
Madam President, we are busy drawing up long wish lists. We talk about the forthcoming knowledge society and about lifelong learning, and there are no limits to what we all want. However, this is only a kind of policy of piracy, since the reality of education policy in the Member States is completely different. Priorities have to be set and expenditure on education has to be weighed up against other forms of expenditure. Education budgets are being cut at the moment. It is not, therefore, very helpful if we sit here discussing our long lists.
Instead of drawing up long lists, we should prioritise. We should prioritise the most important items of expenditure. I agree with those who say that, if this is the case, we should prioritise the needs of the undereducated, for education exaggerates differences unless some sort of compensation is built in. I would point out, in particular, two aspects that I believe are important and that are perhaps not adequately stressed in the long lists.
First of all, there is a great need for proper vocational retraining. It is not enough to have a little training here, a bit of additional training there and an extra course there. Training is needed if people are to be able to shift from jobs that are no longer required - agricultural workers, lumberjacks or fishermen, for example - to jobs in an expanding service sector. A transition such as this cannot be achieved after a six-week course. Instead, long training programmes are required. Such programmes are quite expensive, however, and it is consequently difficult to obtain political support for them, yet this is vital since we in Europe are facing major problems of structural change that will require radical job changes.
Secondly, I should like to emphasise training organisations or training on the job. This is, of course, mentioned in the Commission's justification, but it should be accorded greater attention. Since we know that it will be difficult to get funding for in-school training, it is extremely important that we try to create the kinds of organisations and jobs that provide scope for continuous training, education and learning as part of the labour process. It is difficult to send people on courses, but it is perhaps easier, cheaper and better to make sure that people can learn on the job. We can take the new IT sector as an example. All the small IT firms that sprang up in the 1990s could afford to let people experiment and learn in the workplace, and the IT sector was very successful. That is something we can learn from .
Madam President, Commissioner, there can be no doubt that, with the new order created by globalisation and the leaps and bounds being made in science and technology, the constant renewal of knowledge through lifelong learning is vital if we are to make the best possible use of human resources. This being so, we urgently need a European policy to give momentum to this sector and, from this point of view, I congratulate you on your initiatives, Commissioner, and I congratulate our rapporteur on her excellent report.
As the draftsperson of the opinion of the Committee on Women's Rights and Equal Opportunities, I should like to point out that the only way of achieving a European policy on lifelong learning is to take serious account of the new order created by the mass, dynamic entry of women on to the job market. Women are currently the most dynamic force behind development because, as you know, two-thirds of the new jobs which it is estimated will be created over the next ten years will be filled by women. We therefore need to take serious account of the gender dimension when we take policy decisions and apply measures which will abolish direct and indirect discrimination against women, given that such discrimination always comes at the expense of the viable development and competitiveness of the economy.
An active lifelong learning policy needs to be designed with women's needs in mind, which means involving women, improving their skills, widening their professional choices, removing glass ceilings, ensuring there is a balance between men and women in the sciences and new technologies and abolishing gender-based divisions of the job market.
You spoke, Commissioner, of the digital divide. This digital divide applies mainly to women. We also need to give special attention to the most vulnerable groups of women, such as immigrants, women in rural areas and elderly women.
Last but not least, the gender mainstreaming policy and the need to reconcile family life and work must become part of the overall policy to promote lifelong learning.
Mr President, I believe that lifelong learning has very often been defined as a priority objective. However, I feel that the effort being made by Europe is not really being reflected in the results. It is very difficult to establish these principles, to establish a system of quality evaluation, and to develop the right types of teaching so that lifelong learning can genuinely become a common basis throughout people's lives.
In this regard, I believe that the measures we should adopt should include an increase in monitoring and inspection and the clarification of quality indicators, and they should be of differing types, and, above all, it seems to me extremely important to ensure that training be established throughout the territory. This type of training is usually available in the big cities. Rural areas and the most distant extremes of the regions, on the other hand, are not usually so well served.
I believe that, from now on, we must implement a policy of proximity, of accessibility, and that really is sustainable development: bringing education closer to people and making it more flexible. Furthermore, there are huge numbers of complaints from companies that they cannot find qualified staff, and we have a very high level of unemployment given the economic situation supporting it too. In this respect, I believe that we must implement these expansion policies throughout the territory and prevent education causing people to be uprooted from their regions, as many women are because they have to move away to be educated.
Madam President, Commissioner, ladies and gentlemen, since the Lisbon Summit, education and training have become a more and more important part of EU strategy. Commissioner Reding has appropriately described the situation regarding education and training as undergoing a quiet revolution. This description is also true in a negative sense. The European Parliament and its Committee on Culture, Youth, Education, the Media and Sport have barely played any part in setting targets for education and training. Furthermore, the open coordination method that has been adopted in the education sector has caused the main focus of the debate to move away from the forum of democratically elected bodies to one made up of civil servants. Now that Kathleen Van Brempt has produced her excellent report, we have a good opportunity to talk about lifelong learning here in plenary.
An economy built on people's knowledge and skills will be more successful the more widely human resources are used. Ensuring that all our citizens keep up with developments as best they can is not only an ethically sustainable policy but also one that is wise and practical. Lifelong learning is becoming increasingly important with regard to citizens' participation, boosting employment and regeneration of the workforce. It would help employment and increase motivation if there were a clearer link between lifelong learning and qualifications based on the needs of industry. Nevertheless, I want to stress the importance of the point made in the Committee on Culture's report that lifelong learning is not merely a social necessity. It must also be a social right for everyone, irrespective of their age, sex or social background.
Equality of education is, for many reasons, very difficult to bring about. However, it is precisely education that is the path to equality. For that reason I wish to emphasise the need for setting special targets so that the provision of lifelong learning can be made to include people who failed to finish their secondary education, are untrained, have special needs and learning difficulties, or who are socially underprivileged. We should remember that a quality secondary education creates a basis for lifelong learning. It is not very realistic, for example, to consider demanding IT skills if a person's literacy and numeracy skills are inadequate.
Although it is the responsibility of Member States to organise education, we need practical European targets and measures. The Commission communication is a step in the right direction. We also have to try to achieve consensus on what the basic skills mentioned at Lisbon - knowledge of information and communication technologies, foreign languages, science, entrepreneurship and social skills - actually consist of. It is easier to achieve aims if we know what we are aiming at.
Mr President, Commissioner, ladies and gentlemen, 1996 was the European Year of Lifelong Learning. In 2002, there are still more than a million people in the Netherlands who are functionally illiterate, and I think that the situation is not much better in other Member States. It is therefore for a good reason that the European Union - my congratulations to Mrs Reding, incidentally - is giving this topic so much attention. It might be an idea, after the Johannesburg Summit, to organise a world summit in Brussels on functional illiteracy.
Following the memorandum, and having defined the strategy and priorities, we are now about to make the European area for lifelong learning a reality. This receives my warm support. My group has always endorsed the rapporteur's previous reports and, I should like to thank her now for her sound report. I still have two minor observations to make.
Permanent education is a sweeping term and can range from teaching correct manners to very technical further training courses, from infant education to university courses. Anyone can become involved - all governments, all public establishments. Nevertheless, I should like to drive home the message that we should not lose sight of the quality of education. We may need to set up a quality evaluation programme for this purpose, as is done in regular education. I therefore endorse the request to exchange information, experiences and best practices at European level and to set up and maintain a European database. This will obviously require the support of the European Commission as a matter of vital necessity. Moreover, in this way, it is possible to reach mutual recognition with regard to credits, certificates and qualifications obtained, which is crucial to mobility.
I should also like to draw the attention to the importance of the citizens' own responsibility for their education. It is up to them to decide whether they want to work on it and thus enhance their chances within the labour market.
Madam President, Commissioner, ladies and gentlemen, having spoken yesterday evening on European citizenship, I am pleased to be able to speak this morning, on behalf of the GUE/NGL Group, on the matter of the European area of education and learning. The link is clear, and was, furthermore, emphasised by the Feira European Council, where it was stated that 'education and lifelong learning are an essential policy for the development of citizenship'.
Ladies and gentlemen, as everyone has said, education and learning must be accessible to everyone so that everyone has the same opportunities to find their place in society. As we know, however, we are a long way from achieving this objective. Inequalities become clear as soon as children enter the educational system, and are responsible for many academic failures, before breeding social exclusion in later life. This is a downward spiral and hence the vital importance of adopting a coordinated strategy at European level which provides access for every European citizen to a decent and sufficient minimum standard of education and of learning. The Commission communication attempts to respond to this ambitious project. Several proposals are, furthermore, of the greatest interest, even if they would benefit from being clarified and complemented by the provisions contained in Mrs Van Brempt's report, on which we are about to vote.
We welcome the fact that the Commission is advocating the right of every citizen, including those who have left school early, to acquire basic skills via free compensatory learning in later life. We also support the idea that the Commission should, working closely with the Member States, put in place a European framework to define the basic skills that all pupils have to have acquired. With regard to training, I support the request for the Commission to implement clear strategies with adequate funding for the chapter concerning lifelong learning.
Finally, in order to create a European area of education, equal opportunities in the field of education and training must be guaranteed for everyone, in particular for women, through close cooperation between all the social actors concerned.
Furthermore, the integration programmes designed for immigrants should exist even for pre-school pupils.
I shall finish by very warmly congratulating Mrs Van Brempt on her work and her report and by pointing out that education and lifelong learning are not only a social necessity but a major social right too.
Mr President, we have come to depend in the 21st century on what we call a knowledge based economy and the information society. However, not everyone has access to this knowledge base. The proposals on lifelong learning are an emerging response to this deficit, but only an emerging one. It is not simply a matter of training for particular job skills, although people with a low educational base face a higher risk of unemployment and such inequalities of education need to be particularly targeted in the case of both women and men.
Training cannot replace a poor education and there is considerable risk that those with a strong education base will benefit further from lifelong learning and those without it will become even further marginalised. This should be of particular concern.
The proposals are encouraging, but it is far from clear how they will be implemented and funded. Here, the rapporteur has done an excellent job in firming up rather vague proposals. This is not the fault of the Commissioner, whose commitment is not in doubt, but is due to the difficulties in coordinating education across the Member States when there is no clear European responsibility.
Mr President, I hope to be 60 next year, an age at which I used to think that one could quietly wait for retirement, but nothing could be further from the truth. In fact, I am constantly having to learn about new things in order to be able to continue to do my job. What is more, I am also having to remain abreast of the latest developments in order to be able to communicate by e-mail with my children and grandchildren. I still learn something new every day using my computer.
Lifelong learning is therefore not a policy model; it is a fact. I subscribe to the need for lifelong learning. Accordingly, I consider it necessary for the government to adopt a proactive stance in order to enable the public to acquire new knowledge continuously. The current policy in many Member States leaves something to be desired in this respect. The measures are aimed at employers, local councils and benefit agencies, but not at motivating the individual citizen.
The best approach is one whereby the government pays for the education that a person receives before entering the labour market. Thereafter, employees should be responsible for their own development. In this context, the government and employers need to ensure that the right preconditions and financial support are in place.
Within Europe, we will then be able to establish these preconditions together in order to guarantee the public - even those reaching retirement age - ongoing participation in the labour process.
Madam President, I should like, first of all, to thank the Commission for having proposed a clearly defined strategy in the field of lifelong learning, as well as the rapporteur, Mrs Van Brempt. We had great expectations for this communication because we all knew that the Member States had made almost no progress in the field since the Lisbon Council. If we genuinely wish to create a Europe of knowledge by encouraging equal opportunities, it is crucial to offer every citizen of the Union equal access to education and to lifelong learning. With a view to the translation of this strategy into practical action, I shall focus on a number of points.
First of all, we must make efforts in the area of the recognition and transferability of learning and qualifications by making use of already existing networks or by creating new ones.
Secondly, access to lifelong learning must be provided for all employees and for jobseekers. It therefore falls to the Commission to promote all Member State initiatives in this area and, wherever possible, to propose specific programmes designed, for example, for jobseekers or for young people without qualifications.
Thirdly, it is crucial to agree on a target for annual expenditure in the field of education and lifelong learning and to provide fiscal or other incentives to encourage investment by employers and individual citizens.
Finally, I wish to focus on the European dimension of education and training, which requires mastery of a second language. All the institutions and the Member States must pursue their efforts in this field so that there is a proper follow-up to the European Year of Languages. The European area of education and lifelong learning is a huge workshop and we must establish it without delay to enable all of our fellow citizens to benefit more from this right to learn.
Madam President, Commissioner, ladies and gentlemen, creating an area of lifelong learning means taking active steps to guarantee equality of opportunity for all population groups. The European Union cannot realistically achieve that alone, considering that 1% of the total budget is invested in culture and education. Something would need to change there too. What is more, there is often a narrow-minded anxiety in the Member States, in Germany's Länder for example, as regards cultural sovereignty. They feel that their cultural sovereignty is being threatened when the EU makes pronouncements about education policy.
The results of the Pisa Study should have opened people's eyes. Finland has achieved excellent results in practising lifelong learning, beating Germany with its achievement principle in the first phase of education, which often blocks people's path to further education. So we can learn from each other. We should draw up training plans for new developments relating to the electronic revolution, in industry as well. We should extend education centres. The rapporteur has proposed individual learning accounts. The key issues here are exchanges of information and experience. We need to have recognised, guaranteed systems for mutual recognition of final examinations. That needs to be developed.
We need to gear what is on offer towards specific groups, for example mothers returning to work, for single parents who need childcare arrangements, for migrant workers, and for people in rural areas. The Commission and the Member States should focus on this in a coordinated way, and particularly careful attention needs to be paid to the gender mainstreaming approach for lifelong learning. We also need to take advantage of all possible instruments, such as loans from the EIB, in order to extend our educational systems so as to create a modern and efficient educational system. We need to involve the informal sector and accelerate the political process of adult education, we need a new learning culture to secure sustainable development of the most precious resource at our disposal - people and their minds.
Madam President, I too would like to congratulate the rapporteur on this excellent report. I do, however, have a few comments to make. We are certainly following the approach called for at Feira, but I have heard some speakers, including a colleague from my group, mention illiteracy. I would like to draw the attention of the House to this specific point: there is a disturbing degree of returning illiteracy affecting a large part of our European population as regards new technologies and new languages.
The Commissioner mentioned 'living' in the knowledge-based society. Of course, living means interacting, but living also and above all means communicating, for, nowadays, it is those who communicate who count in society. In order to communicate, a person needs both knowledge and the ability to communicate, which means being in possession of the tools of communication - languages. This is the area where we have to make progress. This is what we must concentrate on.
One consideration is training and another is teaching. If we want high-quality teaching, we must take steps to establish a common basic curriculum and review all the European education systems. As regards training, then, the individual States must strengthen these national agreements on training, working together with local communities, businesses, firms and all those who invest in the training of the young and not so young.
I certainly support lifelong training, but I feel that if specific preparation, specific training in learning skills is not provided at the appropriate age, namely during school years, we will have even less chance of success with adults who are no longer open to learning. There therefore needs to be a whole strategy for strengthening primary and secondary education, and we can introduce lifelong learning measures after that.
I would like to end with the comment that our countries spend less than 5% of GDP on teaching and training. It may well be that the Commission needs to take action and prepare the ground for a political and cultural debate at European level, because the knowledge-based Europe, the Europe of culture, the Europe of values, can only become reality if we invest more and differently in training ...
(The President cut the speaker off)
Madam President, Commissioner, ladies and gentlemen, if you think that education is too expensive, 'try ignorance!' as Abraham Lincoln said, and this is why I welcome the report by Mrs Van Brempt and the truth and relevance of the ideas she has just put forward.
As she has illustrated so well, in our societies, equal opportunities, personal development and the ability to take charge throughout one's life are dependent upon better access to education and training.
This report has the merit of reminding us of the essential issues in lifelong learning. It gives a precise definition of the vulnerable social groups that must have access to this process, namely the illiterate, immigrants, the handicapped, the unemployed and women finishing maternity leave.
I wish now to pay tribute to the fine work done by the Committee on Women's Rights and Equal Opportunities. Furthermore, this report reflects our societies, which are undergoing enormous changes and in which everyone can change career several times in their lifetime. If this report is rapidly implemented, it will be an opportunity for all men and women who think that progress in society is definitively blocked for them.
Certain shortcomings must, nevertheless, be mentioned. Mrs Karamanou has highlighted the disparities between men and women in access to training, but there are genuine shortcomings where the illiterate, immigrants, the handicapped and the long-term unemployed are concerned. The most crucial issue for me, ladies and gentlemen, is funding, because, although the Commission has currently earmarked more than EUR 500 million and will set aside an equivalent sum in 2006, and although the European Investment Bank intends to increase the budget earmarked for this area, the Member States, on the other hand, seem not to want to make any great effort on this matter.
Furthermore, it would be inappropriate, on such an important matter, to indulge in penny-pinching or, for example, to restructure already existing programmes, such as Leonardo and Socrates.
Finally Commissioner, I am categorically opposed, as I hope you are, to the idea that the price for even a tiny part of this education should be met by those who are precisely in greatest need of it. Let us bear in mind the phrase by Victor Hugo: 'Every school that is opened closes one more prison'.
Ladies and gentlemen, let us bear in mind that it is the most vulnerable people who must be concerned by lifelong learning. This gives enormous hope to them all, men and women, and perhaps a last chance too.
) Madam President, Commissioner, ladies and gentlemen, there is an old German saying to the effect that you do not just learn for school, you learn for life. That saying really does not hold true any more, as it implies that learning is limited to school. We need to see school as a foundation for acquiring basic skills, and we have to educate people in school as a basis for lifelong learning if we are to meet the challenges of the modern age.
My second point is about the Lisbon objectives. We will not be able to become the most competitive continent in the world if we do not invest in human resources, which are our greatest asset. Competitiveness is not just about costs, it is about quality and about education and training, which are fundamental if we want a higher quality level of production, be quicker and reduce costs.
My third point is that we of course also need to attempt to define Europe's objectives. What do we as a continent want to achieve in terms of educational targets? There is another question linked to this issue about defining objectives: what are Europe's minimum standards that distinguish us from other continents and which we also want to achieve within the internal market in all the Member States despite varying levels of competence? The Pisa Study provides an important basis here, because it is comparative and includes a best practice model. However, we have four players: the Member States, employers and employees, the public and providers. They all need to work together, and not just on programmes but also as regards financing. That is why I welcome the proposal for a 'lifelong learning account'.
Madam President, Commissioner, I would first like to comment on Mrs Van Brempt's proposal as rapporteur to replace the phrase 'lifelong learning'. It really does sound like a prison sentence and I would like to suggest an alternative straight away: 'learning for life'. It implies the same thing, but it does not sound negative, or like a prison sentence. Perhaps we could use that in future.
The report we have before us highlights many possibilities and this debate has also demonstrated how much we can and should do. I would also like to touch again on a few points that are not clear to me, and, in particular, the question of recognising formal qualifications. The Commission talks in one place about a voluntary minimum quality standard and in another place about a modular system that needs to be worked out by 2003 and which would allow people to combine different educational and vocational training establishments. The term 'voluntary' gives rise to a degree of uncertainty here: we need to clearly express what we want and what would result in mutual recognition.
We have already talked a great deal here about equality of opportunities, and about lifelong learning or learning for life. The fact that according to a Eurostat survey 16% of university graduates take advantage of further vocational training compared with only 2% of people with the lowest educational qualifications tells us that access to education should not create inequalities but reduce them. We in this House need to help to overcome these barriers. Social exclusion and marginalisation need to be reduced by means of a new European project such as lifelong learning. The Lisbon Council set the target of making the EU the most competitive and dynamic knowledge-based economic area in the world. However, if we are to achieve this objective, everyone needs to be involved right from the start. Access to education and training should no longer be dependent on people's level of education, gender and nationality and on infrastructural issues.
Madam President, I know that we are pressed for time and that I should state my position on all the very practical proposals made by the honourable Members. I cannot do this, but we have taken note of everything you have said and these are very practical and very useful proposals. I shall simply give a brief explanation of the actions that are planned for the next few months.
In November, the Commission will present a communication on indicators and benchmarks, which will serve to measure the progress made in the priority areas. And so you will have this communication, which will enable a real evaluation to be made of the practical measures that are adopted. Furthermore, with regard to basic skills, seven working groups are in the process, in collaboration with the Member States, of reaching agreement on the common criteria necessary to apply the benchmarks correctly and to evaluate the measures that have been adopted. This task is almost over now and things will therefore, move ahead rapidly.
Furthermore, in the field of vocational training, the situation will develop very quickly. Clearly, to achieve progress in the field, the social partners will need to be directly involved. I wish to add that the social partners and the Member States have given a commitment to establish common principles in the field of non-formal training, a task that we are striving to see through. I should also like to state that I am as shocked as anyone at the frightening number of people in our societies who can neither read nor write. I have understood your message: you would like us jointly to undertake a major action to combat illiteracy. Together with my staff, I shall study this proposal and perhaps the Commission and Parliament could then adopt a joint initiative on this matter.
Thank you, Commissioner Reding.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0183/2002) by Mrs Gutiérrez-Cortines, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on Universities and higher education in the European learning area [2001/2174(INI)].
Madam President, I would like to thank the Committee on Culture, Youth, Education, the Media and Sport for having accepted this proposal to carry out a study on universities and higher education in the European area of knowledge. I must say that many ideas from my fellow Members of Parliament are taken up here, and I have listened extensively to the views of the European Students' Association and the European Universities' Association, as well as many other sectors and that, furthermore, a hearing has taken place.
However, before discussing the main issue, I would like to say that there are no amendments and that simply, in order to aid the reading of the text, I would ask the secretary for the plenary session to introduce two subtitles: 'European Area of Higher Education ', before item 1 and 'Bologna Process ', before item 5.
Why is it necessary to produce this report? There is a certain contradiction in Europe. For more than 1 500 years the universities have been an axis upon which European culture has been built. Furthermore, they have been the places where dialogue has been created, where scientific thought has been developed and where young people have been educated. But, nevertheless, curiously, we are seeing a process of distancing - which many call 'endogamy' - of universities from the system and the European Union, and the Commission itself and European policies are not taking sufficient account of the role the universities could play as consultants, institutions and conveyors in relation to the Community acquis. As well as being highly professional and independent, these institutions are established throughout the Union's territory and should be key references for civil society, as places for dialogue and debate and as support for the MEDA programmes and the programmes of the candidate countries, as well as centres for training in many respects, even more than they are at the moment.
We are not therefore just addressing the Committee on Culture, which we know has created specific programmes on the universities, but the whole of the European Commission. We are therefore discussing the first European document on this issue.
By this I mean that, on the one hand, we invite the universities to come closer to Europe, to observe Europe and take an interest in European issues and, on the other, we invite the Commission to extend its relationship with them in all respects.
What are we asking for in the report? It is necessary to reinforce the creation of a European area of education and, to this end, the universities must be protagonists. Furthermore, we need them to take on the scientific and conceptual challenge facing Europe and its regions and nations. The universities must also be guardians and must be committed to quality and be the main protagonists and conveyors of the culture of hard work and open and transparent evaluation. Evaluation, transparency and quality should be the responsible reaction of these bodies which are generally funded with public money and in which society trusts to educate our future generations.
We support the Bologna process, starting with the universities themselves and with the Council, with all that it implies: mobility, recognition of qualifications, the creation of networks, etc.; but it is understood that, in order to achieve this convergence, both the recognition of qualifications and the increase in mobility amongst teachers, students and researchers, it is necessary to make admissions procedures more flexible and make the Bologna process itself more open, as well as the architecture of qualifications. In that way people will feel more comfortable and more at ease and it will be easier to take account of the diversity of problems posed by the different types of qualifications and research, as well as the varying characteristics of practical training.
The production of a Green Paper is also requested, because it is surprising how little we know about the situation of the universities. The indicators - the few available - in many cases show very negative figures; the universities are going through a great crisis: they have made a great effort to bring education closer to everybody, and they have often lost out in terms of competitiveness. They must be helped. We must recognise the research profession, promote research and create incentives so that students, when young, are initiated into these aspects; it is necessary to reward merit, mobility and results, and it is essential that the universities increase their role as centres for life-long learning. They must be centres for the spreading of technology and innovations, as well for the updating of knowledge.
It is also suggested that the presence of universities in the media be increased as well as the promotion of distance-learning universities - they have asked us for this - and at the same time that a 'centre for universities' be created, as a centre for the universities to meet so that their relations are not maintained via the Internet and at a cool distance, but that there may be a place in Europe for debate on universities.
Madam President, I have taken note of the proposals of the rapporteur, Mrs Van Brempt, and of the Committee on Culture with very great interest. It is true that if we want to create this Europe of knowledge that we have been anxiously hoping for since Lisbon, we must integrate universities in a very real way.
This is the reason why my colleague responsible for research, Mr Busquin, and I are preparing a communication on the role of the universities in the Europe of knowledge, a role which cuts across research, education and innovation. With this communication, the Commission will take account of the ideas expressed in the present report, such as, for example, those concerning, doctoral studies. These studies must, in fact, be consolidated and 'europeanised'. I share the rapporteur's point of view on this matter.
We shall discuss the Bologna process, next year in September, at the major conference in Berlin. Until then, we shall have practical work to do. In fact, on 17 July, the Commission adopted the Erasmus World project, which will authorise the creation of links between our universities, at masters' degree level. We will thereby create cross-border university families, which will offer Europeans masters degrees and will be open to students and lecturers from other continents. This proposal has been submitted to Parliament and to the Council, under the codecision procedure.
We are thereby affirming our will to innovate and to strengthen our universities so that they once again become the centres of excellence that they have the potential to be and so that they contribute to making a reality the Europe of knowledge, which still exists in theory only.
Let us not forget that universities are themselves a collection of actors and institutions - schools, professional training, businesses, citizens - for whom the Commission's policy is intended.
We are relying on Parliament's support to achieve a Europe of knowledge which comprises all the various forces in intellectual society. Adopting the resolution, taking account of this global perspective, will mark a step in this direction. I thank you for the support that you have given to the action that we are in the process of undertaking.
Madam President, Commissioner, I would firstly like to congratulate the rapporteur, our colleague, Mrs Gutiérrez-Cortines, because I believe she is the most suitable person to be rapporteur for this report on universities and higher education, and she has demonstrated her great experience in this field.
I would like to focus on sport. In Europe it is very difficult to combine studies with sport and this means that our young people eventually have to choose between the two. We parents naturally try to have an influence on this choice and we encourage them to chose studies instead of sport, since they seem to us to offer more security.
In other countries, such as the United States, sport and university studies are entirely compatible. And not only are they compatible, but a North American student actually has access to many more universities and opportunities thanks to sport than they would without it.
The European Union must promote sport in universities, both inside and outside the university itself. We must promote the participation of university teams in competitions between universities (regional, national, international, etc.) and perhaps - and why not? - we could apply part of the Erasmus programme, which is having great success, to providing mobility for university sports teams, as enjoyed by other students.
We must not forget that young people who divide their time between studies and sport are not left with much energy and time to indulge in other activities which we would all consider less advisable.
Madam President, Mrs Gutiérrez-Cortines' excellent report is a milestone, for this is the first report tabled before Parliament to be so comprehensive and well-structured. There has been talk, particularly in recent years, following Lisbon, of the need to develop a knowledge-based Europe, but this has in many respects thus far remained just a good intention.
Those like myself who have experienced the effects of the Erasmus and Socrates programmes in universities know, despite the frequently limited scale of the programmes caused by lack of funding, how much impact they have had both in terms of widening the horizons of students and lecturers and in terms of creating extensive European awareness among the citizens, starting with the families of those who have benefited from the programmes.
Our task is now to extend the Union's attention and action to a large number of other aspects of higher education, most importantly encouraging the dissemination of the good practices of some countries in all the other countries of the Union, promoting the right of all the citizens to study irrespective of their financial situation, and this can be achieved by expanding public higher education, which is the only form of education which attracts investments that are not subject to the mindset of quick profits and which is therefore able to guarantee all the citizens access to higher education, which is necessary for the renewal of the ruling classes.
We must not disregard the fact that the supremacy of public universities in some countries of the Union is currently under threat from alarming privatisation trends, which are in danger of irreparably reducing the freedom of study and diminishing the quality of research and teaching, placing greater emphasis on income than on merit and ability.
The Gutiérrez-Cortines report takes this situation into account and contains a number of important proposals. I would like, inter alia, to point out that it calls upon the Commission to set up a 'European University House' providing the academic world - including students, lecturers and the various agencies operating in the sector - with an autonomous way of asserting their needs and making proposals. This would be an interesting example of the application of the principle of subsidiarity to a sector of European culture which is crucial to all our work.
Madam President, Commissioner, ladies and gentlemen, I should first of all like to thank Mrs Gutiérrez-Cortines warmly for the effort she has made to write this own-initiative report. I could not agree more that knowledge is the key to competitiveness and economic and social development in Europe, but I certainly do not see eye to eye on all her conclusions.
Universities play a vital role when it comes to turning Europe into the most dynamic and competitive knowledge-based economy. It is therefore very important for them to maintain mutual contact and exchange information and experiences. The pre-condition is, however, that they should offer high-quality education in an attempt to create centres of excellence within the academic world. I completely share Mrs Gutiérrez-Cortines' view that the mobility of students, lecturers and researchers could be much improved. Administratively, many stumbling blocks could be removed. However, I cannot see the good in the Commission and Member States having to promote the establishment of a European University Seat. Accordingly, it is not clear to me what role a representation of the Member States and of Parliament would be playing in this.
Another point, the validity of which passes me by, is the setting up of a separate European cultural university. Language and literature, philosophy and communication are already being taught at existing universities, while special academies cater for the arts. The report points at the need for an intercultural dialogue with the world's other regions. This is all well and good, but it does suggest that the existing universities are completely introspective and maintain no contact with the rest of the world, and this is simply no longer the case. I therefore fear, Mrs Gutiérrez-Cortines, that my group, despite the fact that we agree on certain aspects of the report, will be abstaining from the vote, since it cannot reconcile itself with the two above-mentioned points.
Madam President, Commissioner, ladies and gentlemen, universities in Greece are fast losing their academic credentials. Their basic functions are being privatised, they are increasingly controlled by business interests and they are forced to operate as enterprises subject to competition and the laws of the market in general. As a result, the standard of education provided is falling across the board.
The European Union is the main driving force in this direction and the report is right behind it. The Communist Party of Greece is radically opposed to the Bologna process, to private universities, to interventions via the Green Paper, to the so-called European area of higher education and, of course, to the creation of a seat of European universities, all of which eradicate independence and the free circulation of ideas.
We are fighting for state universities and state universities alone, subject to academic, not business control, which will meet grass-roots and social needs. We support cooperation between universities with due respect for the academic order.
Ladies and gentlemen, universities are not grocery stores. If we let them become so, we shall dash any hopes which young people have of acquiring a rounded education and any hope which society has of a better future.
Madam President, I very much welcome this initiative. It was a very necessary initiative and I commend it. Universities are the cornerstone of our societies, so encouraging universities, students and teachers to forge closer links and share experiences will play a crucial role in enriching our societies. It will also increase European competitiveness, because universities play an important role now in the business sector.
Many higher education establishments are already suffering a funding crisis and European Union higher education legislation will not be brought closer without proper financial commitment. I urge the Commission, the Council and Parliament to ensure this happens, because it is vital that this initiative is properly funded.
However, I would have liked to see more emphasis on the teaching of modern foreign languages, since linguistic barriers are one of the main impediments to mobility. In my own country, the UK, the compulsory teaching of foreign languages is being cut back. Providing an optional language is very important. I commend this report to the House and fully support it.
Madam President, I would like to congratulate Mrs Gutiérrez-Cortines on her particularly important report, for, as she herself has stressed, before us is the first document dedicated by the European Parliament to universities as recognised institutions.
I fully agree with Mrs Gutiérrez-Cortines that the time has come for Europe not just to fund but to manage and promote a model of education without frontiers at European level, restoring research to its institutional home, the university. I therefore feel I must stress the importance of consolidating the European higher education area, an assuredly important goal which, although involving the individual universities of the Member States, would affect neither their autonomy nor their cultural history while providing for what will, I am sure, be high-quality teaching.
Moreover, the movement of students, researchers and lecturers is an excellent way of bringing about exchanges of skills and of developing critical faculties, and has great social value, with a view to ensuring successful cultural integration in the future. I deeply believe that the establishment of a network of higher education and the results of research will not only bring reciprocal evaluation of performance but will make any monitoring process more cost-effective too.
It is therefore becoming increasingly important for the European Union to implement a support policy through the programming of funds for university research, bearing in mind that the task of a university as an institution is not just to teach but, above all, to carry out research and experiments, thus enhancing the role of researchers who would otherwise seek more professionally rewarding activities elsewhere, specifically in the United States.
Looking back at the funding hitherto appropriated for research by the European Union, I note that a huge amount has been dedicated to small and medium-sized enterprises, which are certainly important in the overall economies of our countries, while the sector of university research has been neglected.
I am afraid I must point out, on the basis of this analysis, that much of the research funded was then subcontracted precisely to university researchers for its implementation. I realise that many resources have certainly been made available to the European Union's universities thus far - the Fifth Framework Programme, the Sixth Framework Programme, Erasmus etc. but we have a further task: to further convince those working on this document that it is time to restore to the institution of the universities their supreme role in research, acknowledging that they have performed this role for over 600 years and achieved excellent results, offering them for the benefit of the whole world without claiming property rights.
Madam President, there is no doubt about the importance of universities and education. In fact, education itself is so important that Prime Minister Blair has said in the past that he only has three policies: education, education and education. But the high profile of education in the political arena makes universities and other institutions especially vulnerable to external pressure. Not for nothing do universities become one of the first targets of demagogues and dictators. The free thinkers and the independent spirits are soon removed.
Democracies also have a problem here because our educational establishments rely predominantly on the state for their funding and he who pays the piper seeks to call the tune. As a result we have seen increasing interference in our educational establishments.
This is also the case with the European Union. As more and more money destined for academia comes through the European institutions, the European piper is indeed now calling the European tune.
As I travel around British universities speaking to students, I see a rash of ring of stars flags and EU literature. But more worryingly, under the Jean Monnet programme I see the orthodoxies of the European Union now being taught in political science and in European history courses. Such is the grip of EU money that dissent from the perceived wisdom is treated almost as heresy. Unless the correct version of political history is submitted in their course work and in their examinations students now find themselves penalised in their exam marking.
Thus I view this report with some degree of dismay and trepidation. The European Union has its own key policies and they are integration, integration and yet more integration. That of course is why the European Union is so interested in universities and further education.
I have no doubt that this particular report is well meant but the creation of a European learning area and the prospect of yet more taxpayers' money being filtered through the EU into universities is a recipe for even more political interference. The independence of our universities is far too important for them to be sacrificed on the altar of political integration.
Madam President, Mrs Gutiérrez-Cortines' report on universities and higher education in the European learning area is full of good intentions. We must ensure, however, that we do not fall into the trap of the dogmatic principle that is so dear to pro-European supporters: wherever there is a European area, everything must, without fail, be merged and blended together.
As far as universities are concerned, a great deal has already been done, particularly under the Socrates and Erasmus programmes, to encourage the mobility of students and teachers, the creation of joint courses, the scheduling of intensive courses as well as helping to set up thematic networks. Must we, however, go further down a centralising and bureaucratic route, which would introduce unique and rigid criteria in an area where the diversity of cultures, methods and concepts is the guarantee of a culture of quality, which is not tied to an ideology?
Up to now, Europe has done what it has had to do in this area by providing everyone with effective tools under the programmes I mentioned earlier. We must now develop original forms of cooperation, whilst respecting the freedoms and desires of each EU nation. Business and engineering schools provide an example of the success of schools which, independently of any European legal framework, have successfully managed to integrate themselves into this new area by freely organising joint reorientation classes, exchanges, subjects and degrees.
Is it up to Europe to decide what belongs to the private domain? Is it up to Europe to concern itself with sporting activities in universities? Is it up to Europe to define what must constitute teaching of artistic studies? I do not think it is. I recognise, however, that there are two positive points in this report. Firstly, the drafting of a Green Paper, as long as it does not become an instrument for standardizing our universities, and secondly, granting post-graduate study grants on the basis of merit rather than household income. These two points are not enough, however, to convince us to vote in favour of this report.
Madam President, I would like to congratulate Mrs Gutiérrez-Cortines and focus on one aspect of her speech, namely the need to define a system of qualifications which makes them easy to understand and compare. I wish, in particular, to put forward once again the proposal, which I feel has a place in a debate such as this, that the legal validity of qualifications should be abolished. In my opinion, this is a measure which could serve to ensure that the confusion in the debate between public and private sectors - the guarantee of high quality education - is avoided.
Indeed, as Professor Vattimo rightly said, there is a great deal of emphasis on providing a genuine guarantee of the educational experience. Well then, until evidence is provided to the contrary, the legal status of the administrator cannot be the guarantee of that experience. In the eighteenth century, the whole of Europe flocked to Prussia, not because Prussia had an efficient state capable of running universities but, above all, because there was a great teacher named Immanuel Kant. In fact, the validity of the learning adventure is guaranteed by the broad-mindedness of the teachers, and that is precisely the point I am trying to make.
In all probability, abolishing the legal validity of educational qualifications is still one of the best ways of guaranteeing the full legitimacy of those establishments which know how to teach properly. This is so true that, although Professor Vattimo the MEP may not be able to acknowledge it for ideological reasons, Professor Vattimo the university lecturer is quite aware that studying for a degree under 'the Prof' is different from doing so under any other tutor, to the extent that the guarantee of the educational experience that he provides is not the fact that it is the state which runs the University of Turin but his love of the truth and his love of the adventure of learning.
Madam President, the report by Mrs Gutiérrez Cortines, who is much respected and who is a colleague of mine twice over, is timely and of a high quality. She deserves the congratulations she has received and of course I would like to add my own.
It is timely because its description of the university situation and its interesting proposals put an end to what has been several years of slow progress in terms of European construction in the education field, during which we have seen little more than passivity and rhetoric. On issues such as the unification of quality standards, the mutual and automatic recognition of qualifications, the convergence of degrees and programmes and the employment of graduates, the achievement of a European dimension, and the objectives set for 2010 in general, are almost as far away as they were on the day following the end of the Bologna process, more than three years ago now.
The most competitive knowledge-based economy in the world is still waiting for us to be able to create a European area of higher education. Meanwhile, the universities' response to European employment demands is inadequate and furthermore, in a context of globalisation, the European universities are still losing the battle against the American universities, both in terms of their leadership of the knowledge-based society and in terms of their external attractiveness to third-country teachers, researchers and students.
The fact that the European university sector, with its fifteen million students and 600 000 teachers, is the most dynamic sector in our society, and the fact that we are adopting reports such as these, are hopeful signs which lead us to believe that, despite nationalist resistance in the Council, the autocratic attitude of some of our universities and the apathy of the Commission and Parliament in this sector, we will finally achieve the stated objective of a European area of higher education which is worthy of the name.
Mr President, ladies and gentlemen, as a former dean of a faculty of the University of Lyon, where almost thirty foreign languages are taught, I found, in the report by Mrs Gutiérrez-Cortines, many positive elements as well as others which, unfortunately, I feel are rather more debatable.
To list some of the positive elements, efforts are being made to reduce administrative or other obstacles hampering exchange programmes for students and teachers, efforts are being made to encourage learning foreign languages, and not only English; efforts are also being made to create joint networks and services for circulating information, and, lastly, efforts are being made to encourage placements and even sporting competitions. These are all excellent initiatives.
I must, however, express some reservations about the self-confessed goal of this report through the creation of a European area of higher education. The Commission's assessment of all university systems, both public-sector and privately-run, could create a new bureaucratic, supranational European layer, disregarding the subsidiarity principle which is included - almost for the sake of appearances - in the first paragraph of the report. The stated desire to introduce uniform criteria in the structure of qualifications, or even to harmonise all university curricula for students, will undoubtedly reduce the diversity of distinctive academic or scientific models, which can be regarded as a competitive factor and a mark of progress. European civilisation has created diversity in all areas. By first of all fully mastering a specific area of knowledge, a science, a technique, a particular experience and a national culture, we shall stay as faithful as possible to true European traditions.
Madam President, Commissioner, ladies and gentlemen, I should like to start by congratulating the committee on its own initiative report on universities in the European area and endorse the thoughts and issues raised by the rapporteur and the proposals which she has formulated.
Universities have always been incubators of European culture and have played an important role in developing our societies. We must therefore realise that if the European Union is to achieve the new strategic development objectives set in Lisbon today, it needs more active and competitive universities to generate knowledge and innovation not as isolated institutions but as active partners in the social and economic fabric at national level, at regional level and at a cross-border level that mirrors the new configuration of Europe.
Another dimension we need to be aware of is the role of universities in promoting European unification, by cultivating a European conscience and promoting a European nationality. Our universities can become the laboratories of unified Europe with their educational and teaching programmes and the cooperation and mobility of students and teachers which they can promote.
This is the direction you are working in, Commissioner, but the Member States also need to come on board. There is a great deal of work to do here because we all know about the obstacles to the mutual recognition of diplomas, low mobility and the differences in academic approach to university courses in the various countries of Europe. What we all have to understand is that convergence and promoting educational cohesion can be achieved with all due respect for diversity and, at the same time, by introducing systems which recognise and promote the added value of the special attributes of our universities. This sort of policy will also bring about better conditions for the professional mobility which the European Union is striving to promote. So I think drafting a Green Paper would be a good initiative and I for one shall be behind you in this endeavour, Commissioner.
The debate is closed.
We shall now proceed to the vote.
The next item is the vote.
Report (A5-0241/2002) by Carlos Coelho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the third Commission report on citizenship of the Union (COM(2001) 506 - C5-0656/2001 - 2001/2279(COS))
(Parliament adopted the text)
Report (A5-0224/2002) by Kathleen Van Brempt, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission communication on Making a European Area of Lifelong Learning a Reality (COM(2001) 678 - C5-0165/2002 - 2002/2073(COS))
(Parliament adopted the text)
Report (A5-0183/2002) by Cristina Gutiérrez-Cortines, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on universities and higher education in the European learning area (2001/2174(INI))
Before the vote:
It is simply a question of introducing certain titles which had been forgotten. After the recitals, the title, 'European Area of Education' must be introduced and, before paragraph 5, 'the Bologna process'.
Before we proceed to the next vote I should like to give a warm welcome to Mrs Fan, President of the Hong Kong Legislative Council, who is in the distinguished visitors' gallery today.
As you know, we follow developments in the Hong Kong Special Administrative Region with great interest. Mrs Fan is here for a number of important meetings. We wish her a very enjoyable stay.
Yi lü ping an [We wish you a safe journey home]
Paragraph 29 of the Coelho resolution welcomes the judgment of the Court of First Instance of 3 May 2002, which granted to Jégo-Quéré et Cie SA a direct right of appeal against a European regulation. It is true that this company was not 'of direct and individual concern', but if the action had not been declared admissible, the company would not have had any other means of defending itself in law, and would thus have been 'denied access to the courts'.
We also welcome this judgment, but merely regret that it had not been passed earlier, for example when we tabled an appeal, which was obviously justified on its merits, against changing the name of the single currency.
Unfortunately, the Commission, probably feeling under threat, immediately requested that the Jégo-Quéré ruling be overturned, and it also immediately obtained a ruling in line with its wishes during the judicial vacations ?
The European institutions have therefore succeeded in putting themselves in a position where they can constantly destabilise the Member States, whilst practically guarding their general regulations from individual appeals by citizens. This is a perversion of the current system, which protects supranational enterprises but must be improved in the future.
. The British Conservatives believe that this is an ill-timed report which tries to move the discussion forward beyond what the representatives and the people themselves want. We believe that it should come about as a result of one's citizenship of a Member State, and not of Europe. We are all, of course, 'Europeans' but most people would not recognise an actual citizenship of Europe as being superior to the citizenship of their own country. We want to make people more caring and interested in the communities in their own nation states rather than create an artificial right, as the rapporteur seems to be suggesting.
The British Conservatives are opposed to the principles of the report for the reasons outlined above.
. (NL) The promotion of citizenship of the EU, the core objective of this proposal, does not do a great deal for me. In the former Soviet Union, attempts were made to turn the citizens of different federal republics, with different languages and cultures, into Soviet citizens. This was never successful. In Yugoslavia, attempts were made, alongside Serbs, Croats, Slovenes and Macedonians, to create new generations of real Yugoslavs who were meant to organise the country's future. These people are now second-class citizens. The creation of EU citizens who are constantly on the move between Member States in search of the most privileged jobs, leads to conflicts with their environment and to misfortune for themselves.
A second goal of this proposal is to increase the level of participation during European elections. People do not vote in order to meet a ritual obligation which they do not experience as useful. They only want to vote if the body they need to choose has a decisive say and if there is an actual choice between conflicting alternatives. Asking people to vote as an expression of sympathy with a united Europe does not work. If we carry on like this, even fewer people will vote in the next round of elections. I do, of course, support the reinforcement of civil rights, including those of immigrants, and better information about the Ombudsman.
Many fellow Members have the dreadful habit of twisting the meaning of words in order to meet the needs of the federalist cause.
We have had the European Charter of Fundamental Rights, which some wrongly considered to be the preamble to a hypothetical Constitution. We have had governance, an unidentified political subject. Now we have European citizenship, a concept that has no meaning at all.
Citizenship is a political, not a technocratic concept, based on a political and not bureaucratic reality, based on the roots that people put down, on belonging to a natural community.
Citizenship is a status that is only granted to those who, by virtue of their birth or their merits, share common values.
It also assumes the existence of a political area, the most advanced form of which is still the nation.
Yet, where is the European nation when it lacks what Renan called a desire to live together? Without language, culture and traditions shared by the peoples of the European Union, a European people is no more. As Joseph de Maistre would have said, no one has ever met 'a European citizen'.
Your artificial citizenship has no substance whatsoever. The report therefore has no purpose.
The report contains a large number of good, important points. Nevertheless, I voted against the report, since it would involve, inter alia, incorporating the third pillar into the Community framework.
I wholeheartedly supported the Commission's proposal on European citizenship.
Of course, it is not easy to increase the political dimension of European citizenship by decree.
Clearly, it is essential that we strengthen measures on the ground to make citizens understand that we have provided them with considerable scope so that they can participate in the European area for citizens.
This is the price of achieving legitimacy for the European Union.
We must find channels of communication which will enable us to teach citizens about the challenges that they themselves must contend with in the future.
It is a matter of regret that, amongst the requirements that have come to the fore, the EU is not creating a specific history course which would describe the various uprisings, wars and revolutions which have taken place on the continent of Europe as being often difficult periods in achieving the vision that some have held for fifty years.
. (EL) The policy on lifelong training (not learning) is a policy to replace systematic education and fundamental learning with a superficial, market-driven transfer of skills and practices with its very own sell-by date, the basic aim of which is to meet the demands of big business for pliant, flexible workers, restructure employment relations and promote 'employability'. It is a way of exerting ideological and psychological pressure on the workers into blaming themselves for unemployment and accepting long-term unemployment and of destroying the link between education and job prospects.
At the same time, traditional schools are becoming a clearing house for lifelong learning by 'opening up their facilities' to 'local communities and enterprises', that is, multinationals will have a say about school curricula; this is already happening with pilot programmes being funded in Greece by the ?U.
We are radically opposed to this policy and we are fighting for the abolition of all forms of discrimination or obstacles to equal access for all young people to a free, standard, state education until the age of 18, the sort of education which is vital for subsequent professional specialisation, an education that will help young people put their ideas in order, acquire scientific criteria against which to measure nature and society and become conscientious contributors to social progress.
That is why the MEPs of the Communist Party of Greece voted against the Van Brempt report.
We endorse the proposal that the Commission should draft a Green Paper on higher education in order to launch what is known as the Bologna process.
We voted against the Van Brempt report on a European Area of Lifelong Learning because it is a good example of the unwarranted extension of European powers.
The report is based on Article 150 of the Treaty establishing the European Community, which provides for, in a vague and debatable manner, the implementation of a European vocational training policy 'while fully respecting the responsibility of the Member States'. Then the report attempts to extend this competency to the rest of education. In particular, it proposes that the Commission should develop (albeit 'acting in close collaboration with the Member States') a 'European framework of basic skills' to be acquired by all students before they leave compulsory school education.
In such circumstances, the attempts to extend powers are never-ending. In addition, the European Parliament once again states that the current situation in the area of qualifications 'constitutes a serious obstacle to mobility between Member States and the emergence of a Europe-wide labour market' (recital F). Yet, we had been led to understand that the European labour market was already functioning. In reality, it is clear that, since the aim was that of full mobility in a totally unified labour market, it is the nations themselves which will soon become the obstacle.
Although we agree with some of the proposals put forward in the report, as well as with some of the good intentions expressed, we abstained overall.
The proposals are not in fact based on the aspirations of the young and the less young who, it is claimed, influence many of society's needs. Everything is designed in accordance with what the report discreetly calls the labour market and its flexibility. Behind these noble sentiments, the aim is to provide industrial groups and capitalist businesses with a workforce that is trained according to their needs. This has nothing to do with a policy that provides all citizens with lifelong learning based on their potential and their aspirations.
Creating a European area of lifelong learning has become a priority for the twenty-first century and we can only encourage the initiatives to achieve this.
This is a two-fold priority: it underpins the awareness of the need for lifelong learning for all and the incorporation of this training within the framework of the European area and no longer simply of just one Member State. By placing the emphasis on mobility, the report highlights the importance of training people whilst taking into account various experiences and methods that are specific to each Member State. It is both a way of achieving self-improvement and of enhancing one's job prospects.
Lastly, although the report does not place sufficient emphasis on apprenticeships, this is nonetheless included in the awareness of the need to improve policies on professional training at European level and it reinforces my belief in the absolute need to put in place, in the coming years, a genuine 'Erasmus for apprentices' scheme which will provide professional training through a network, which has been jointly developed and takes into account the vast experience of each nation.
I fully supported the report by Mrs Van Brempt and I welcome the initial proposal by the Commission.
Nonetheless, although it is inconceivable to think that, in the constantly changing society in which we live, knowledge is acquired once and for all. Constant updating is therefore necessary and although we must acknowledge that the academic systems are not the only generators of knowledge, lifelong learning should not be considered simply as a means of adapting the worker to the needs of the market.
The word 'education' and the word 'training' contain the fundamental concept of socialisation which is one of the pillars of structuring a society.
If we propose education and training in distinct, inconsistent and unrelated modules, our future citizens will be lacking an adequate professional basis and a sense of identity. The proposals that we are now making must be added to a basic system which, along with knowledge acquired, makes up the fundamental set of life skills for the citizens who will be making Europe a reality.
Although this report contains some positive aspects in terms of its intentions, it also makes some misguided proposals, which arise from a largely economic view of the system. For example, although its recommendation for a single course of initial study is to be welcomed, this course must be guaranteed not to be made excessively short on the pretext of meeting the needs for courses that will make students rapidly 'employable'. These courses would be cheaper but it would be students and families, once again, funding the system, with students paying once they have graduated.
The fact is that, with regard to what is known as the Bologna process, which contains this and other proposals, on the basis of the Bologna declaration of 1999, which was reiterated and developed in Prague in 2001, a distinction must be made, on the basis of the objectives underlying the entire process, between the official line and the practices that are taking place. Despite the statements to the contrary, the set of measures that we have already seen, some of which are already underway, suggest an attempt to cut costs by the Member States in higher education, as is happening in Portugal.
We therefore wish to stress our opposition to attempts to commercialise knowledge, to reduce the role of public higher education, to make structural changes to the social function of higher education and to its organisational structures and to attempts by the ruling classes to hijack the contents and objectives of education for ideological reasons.
. I welcome the initiative of Mrs Gutiérrez-Cortines to draft this report, bringing together many issues surrounding third-level education in the EU in a cohesive document with solid laudable proposals.
While education remains a national competence, it is important that the EU give whatever support possible to educators and students, particularly in areas where new and innovative courses and qualifications are needed.
In the area of rural development, there have been very significant initiatives in my own country, Ireland, to utilise EU funding such as through Leonardo to develop courses tailored to the needs of the rural economy.
The first course developed was a Diploma in Rural Development and Agri-Business. Pioneering work in adult education was carried out by Professor Jim Phelan of UCD, Dr Michael Ward of UCC, Professor Michael Cuddy of UCG and Dr Ted Fleming of Maynooth.
They have now gone one step further and developed the first degree programme via the Internet which is a BSc in Rural Development. This type of programme is an inspiration to what can be done for rural areas by fully exploiting new technologies. The aim is life-long learning; to produce a new type of specialist graduate equipped with superior rural development, advisory and management skills.
This report is the confirmation of the irresponsible attitude of a Parliament which is shamefully abusing its right of initiative. This scandalous text is attempting, with rare hypocrisy, to place universities under the exclusive tutelage of Brussels. Several recitals clearly show the hidden intentions of the report, namely: to turn universities into servile outposts of the Commission, transform professors into docile supporters of European technocracy, to give the Commission a right of scrutiny over the national university systems, to encourage the mass influx of professionals and experts that have been duly mandated by Brussels into our universities.
The report is the natural corollary of the Jean Monnet Chairs, which, in France, raised the legitimate anger of a number of teachers, who have now regrouped within the Jean Bodin Observatory in order to counter the federalist offensive.
It is the same perverse and obscurantist logic which is at work.
The report shows utter disregard for the fundamental principles which serve to contribute to the importance of universities! Scientific neutrality is swept aside by this Europe-centric ideology, the propagation of which is the task of the Brussels agencies. The independence of teachers is violated by the interference of supranational bodies in the way the universities work and are organised.
You are turning universities into a Trojan Horse for European federalism.
. (NL) The lack of the right of consultation has two causes. One is an authoritarian state view in which citizens are seen only as obedient conscripts and taxpayers who must leave the actual decision-making to a specially selected elite who know how to do things much better than ordinary people. The other reason is economic interest. The protection against pollution, nuisance and dangers in their living environment that most people want often means that businesses are hindered in their pursuit of profits. This also results in an authoritarian approach in which decisions are governed by economic interests instead of being taken by everyone collectively. Over the last few decades these hindrances seem to have been broken through. There are forms of citizen consultation everywhere, and the EU also prescribes this. Unfortunately the results of this participation are still often twisted to mean the opposite. I support Mrs Korhola in her quest to put an end to the exceptions that are still being made for military interests and civil disasters. The military often still think that they are above civilian society and that they can impose their own ideas. Measures to prevent disasters can often be very drastic, like flooding polders in the Netherlands when river water levels are high. Such decisions must not be taken without consultation.
The right of citizens to information and to participation has, for a long time, come up against the so-called right to secrecy, behind which the state authorities have been hiding. The progression of reforms to improve relations between the administration and users has made this practice an exception . The divisions between 'departments' are gradually diminishing in the area of the environment as well.
This development is, of course, welcome. That is why I support the Commission's proposal for a directive of 19 January 2001 seeking to transpose into Community law the second pillar of the Aarhus Convention of 25 June 1998. This proposal is innovative, but it is down to the Member States to give the public effective opportunities to take part in the decision-making process.
I would, however, like to express some reservations about the amendments of the Korhola report which go further than the Aarhus Convention and which confirm the opinion of the rapporteur himself. The MPF delegation believes, of course, that transparency of information and public participation in the decision-making process must be encouraged and well defined. This should not, however, create overly complicated procedures that would go against the objectives of the proposal. If excessively restrictive provisions are introduced, there is a risk that the whole process of access to information and decision-making could be impeded. The only thing we should do is transpose into Community law the provisions - which are wholly appropriate - of the Aarhus Convention in order to encourage the effective application of this convention.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Mr President, with respect to the floods, it could be said that, in times of trouble, you find out who your friends are. This old saying might illustrate the attitude of the European Union towards those affected by the floods, which have devastated Member States and candidate countries. By reacting swiftly, by dispatching representatives to the affected areas and by agreeing to make available financial aid, the Union has boosted its Community policy and its closeness to the people. The Union has proved that it can show the solidarity expected of it and which we work to achieve.
Although we can welcome the commitment to set up an assistance fund for natural disasters in the Union, we must certainly bear in mind the causes of this unpredictable weather. Scientists throughout the world are all telling us that global warming is irreversibly changing the way we live and greenhouse gas emissions are only serving to make these disasters worse. On one side of the planet, we have to sell livestock due to a lack of water and fodder. Elsewhere, entire regions have been devastated since July due to thunderstorms. Incidentally, Mr President, let us reiterate that, in Nepal, 422 people have died and 173 people have been reported missing. In Russia, 50 people have lost their lives and 100 have been reported missing. In Mexico, torrential rain has cost 21 lives and 15 000 people have been affected. In Asia, 250 people have died this year. Millions of homes have been affected by the rising water levels.
Unfortunately, as we know, these geographical areas do not have the opportunity that we have here to provide victims with solidarity. Although Members can welcome the fact that aid has been granted and emergency measures have been taken swiftly and effectively, it is not enough to call for the application of the Kyoto Protocol, we must do much more than that. We must integrate the environment into all our projects, into all our policies so that we can create a glimmer of hope. We must lead the way in trying to slow down climate change. The Rio Summit brought little in the way of results, so it is up to us to lead by example!
Mr President, although Bavaria, Saxony and Austria were also very badly hit by the floods, I have had an opportunity, as Federal Chairman of the Sudeten German Association, to mount a major relief programme for the Czech Republic. This stems not only from our traditional links with the country our families come from, but also from the fact that in situations like this we realise that as neighbours we are dependent on each other, for good or ill. Sometimes there are what you might call neighbour disputes, but in emergencies like this we see the value of good neighbourliness. Czechs were in action in Germany and in Austria, Austrians and Germans were in action in the Czech Republic, and I believe that there are two important points here. The first is that no victim of the floods should be worse off in the Czech Republic, which is a candidate country, than they would be in the existing Member States of the European Union.
Secondly, we also need to show solidarity when it comes to prevention. We need to recognise that we are all in the same boat and that what is happening in central Europe today could happen tomorrow in southern Europe or northern Europe. Above all, we should avoid something which I heard in this House earlier - by which I mean adopting the disdainful tone we heard during the topical and urgent debate about victims of the floods in the south. A lot of people from the north said that is typical, special pleading for the south, and vice versa. We Europeans are all in the same boat, and that is the key message of this disaster.
Like my colleagues, the Belgian Socialists, I abstained during the final vote on the resolution on the floods in Europe for two reasons.
First of all, solidarity can have no borders. As Mrs Zrihen said, in the open sitting, the European Parliament is wrongly trying to compile a list of Member States whose regions have suffered torrential flooding. Italy had to be added, as it did not appear in the current list, and the final text does not mention, in particular, the floods in Switzerland.
Secondly, if we want to better protect the territory of the Union against floods - and this is undoubtedly the desire of the European Parliament - we must take into account river basins, which ignore borders mapped out by history. It is regrettable that, in our haste, we did not include this essential clarification in the text.
. (NL) During the past few years, the Rhine, Oder, Vistula and Elbe basins have been affected by flooding one after the other. This is no coincidence. They carry rainwater and ice water from the Alps and the Carpathians to the North Sea and the Baltic. Rain has been on the increase due to global warming, the deforested soil is no longer able to retain the water and the river beds have become too narrow. The dikes along these canalised rivers have been built too close to the main flow and houses have been built in alluvial areas where flood water was previously allowed to overflow. This is therefore certainly not about chance but about predictable accidents. The reference to the need to implement the Kyoto agreements worldwide is extremely appropriate, but it is to be feared that America will remain obstructive on account of pressure from the oil companies and the motor industry until they themselves become more and more affected by desertification and flooding. Attention is now once more being paid to finding the money to help the victims of flooding. This is necessary but unsatisfactory. The same disasters may happen again in future years, and the likelihood of their happening again is unfortunately very great. Our river management will therefore have to change radically, and this is still in danger of falling by the wayside.
The serious floods which recently devastated various countries in Central Europe clearly deserve our full attention and solidarity, especially for the families of the victims and for all those who have lost their homes and possessions. We are also fully aware that the consequences of this type of natural disaster, which are to a large extent due to the climate changes that we have been seeing, take on a transnational dimension and call for the support and solidarity of the European Union as single entity.
We have not abstained, therefore, due to any disagreement with the basic reasons or proposals for immediate aid contained in the joint resolution that has been adopted. We simply have doubts about establishing a permanent financial reserve for emergency actions to respond to disasters of this type by harnessing some of the structural funds. Indeed, it does not seem reasonable to us that financial resources from the structural funds should be permanently mobilised for emergency actions, which are by definition unpredictable, since it is possible to find, as has in fact happened in this case, more appropriate alternatives for dealing with this type of tragedy without affecting the permanent objectives that the use of these funds is intended to achieve.
Mr President, I would rather like to take a slightly different approach to the one I adopted during the debate on Afghanistan. I am afraid to say that I am very pessimistic, as I have the very clear feeling that we are heading towards a fresh crisis. In Afghanistan, which is a multi-ethnic state, there is an increasingly strong feeling amongst the largest national group, the Pashtuns, and whether it is justified or not I cannot say, that they are being neglected as compared with the peoples who lead the Northern Alliance, such as the Tadzhiks and the Uzbeks. This feeling is giving rise to an increasing potential for conflict, which the surviving Taliban are exploiting. People talk about the Taliban withdrawal area in eastern Afghanistan as if it were just a military or police problem. Unfortunately this is a nationality problem, since as I have said the largest group in this multi-ethnic state feels that it is being treated as second class, and that is something that could be explosively dangerous in the long run. That is why we need a clever strategy for Afghanistan, in order to integrate all the ethnic groups more or less uniformly, which up to now clearly has not been the case. Despite all the humanitarian successes and all the progress made on paper there is still a time bomb ticking away in Afghanistan.
The main reason for our voting against this joint resolution is the approval of parts of the resolution that seek to justify war and US intervention in Afghanistan, a situation which is all the more serious because of all of the US pressure for a new war against Iraq. In fact, we totally disagree with resorting to war to resolve the problems of terrorism. As we have stated repeatedly, there are other ways of combating terrorism, such as acting to resolve its direct and indirect causes. By the same token, we cannot accept the calling into question of fundamental rights and freedoms or the practice of State terrorism on the pretext of combating terrorism.
Nevertheless, we welcome - which is why we have voted in favour of this point - the approval of the request for a detailed investigation, under the auspices of the United Nations, of the allegations of massacres and war crimes, which our group has condemned on more than one occasion, specifically by inviting the film-maker Jamie Doran to show his film in the European Parliament on 12 June. We also support the call for greater financial aid for the economic and social reconstruction of the country and urgent humanitarian aid.
. I have voted in favour of the joint resolution even though it contains certain points with which I do not agree.
First of all I disagree with the analysis that the intervention in Afghanistan was necessary - on the contrary!
Second, the UN mandate for peace enforcing should not be prolonged but changed to peacekeeping.
But I support the joint resolution in the demand for investigation of all war crimes committed in Afghanistan and in the demand that prisoners should be treated in accordance with international conventions.
. (NL) Afghanistan is a sort of Switzerland. In every valley the people determine their often stubborn points-of-view and they do not appreciate outside interference. Over the last twenty-five years, ideologues from Russia, Saudi Arabia and now the US have wanted to try out their various experiments on Afghan society. This has mainly resulted in death and destruction. The latest intervention was not so much aimed at helping to solve the many problems that exist in Afghanistan, but to avenge the destruction of two office towers in New York a year ago. Whether this dreadful attack was devised from within Afghanistan has never been proven, but the American response was that the established regime there had to be punished and ousted. Just as they now also want to oust the Iraqi regime. In a world in which there is only one big military and economic superpower left, will the national government of another country only be legitimate from now on if it is well-disposed towards America and acts in line with American interests? The resolution falls between two stools. On the one hand, it justifies the war and the continuing military presence. On the other hand, it is looking at the war crimes of the victors and the need to investigate and punish for the first time. The latter is new, and is a step forward compared with earlier attitudes. In the light of this improvement, I am voting in favour of the resolution.
I am sorry that Mr Fatuzzo is not here today - I seem to be standing in for him. However, I am genuinely concerned about this issue. On the subject of Mrs Stenzel's report, I would like to congratulate her very warmly on it. I am pleased that we have adopted it today, as elections are being held in Macedonia on 15 September. What is at stake here is the democratic stability of this important country, to which we are now linked by an association agreement. This country has experienced a huge refugee problem. It has had two wars within its borders, many disasters, and now it is afflicted by terrorism. That is why it is very important for us to signal to Macedonia today that this democracy has our support, this democracy, which over the last four years - during which there have been several major disasters - has amazingly succeeded in achieving a balance between different nationalities. Even if quite a lot that glitters is still not gold, when you see the remarkable things the Macedonians have achieved, you have to say that they have earned our solidarity. One sign that we could give would be to abolish the visa requirement for Macedonia at long last. There was never such a requirement for Yugoslavia, there is not one for Croatia or Slovenia, and in fact Macedonia is the only associated country with a visa requirement. We should finally accept this small country as a genuine European partner.
The report presented by the Commission on its strategy on Asia gives a great deal of room to pious hopes. It has the advantage, however, of being extremely clear on certain key issues, particularly on the desire of the EU's leading bodies to take action over any unequal liberalisation in trade and in the movement of capital, and to provide the WTO with even greater powers. No lessons have been learned from the 1997-1998 financial crises and from the crash in Asia, the current stock market crisis or from the crash in South America. Reality must fade into the background in the face of liberal dogma in the era of capitalist globalisation.
The ASEM 4 Summit in Copenhagen will also discuss security. At a time when, in Europe, immigrants are being used as scapegoats for the social crisis and, in Asia, Washington is deploying its policy of a 'lasting war' in the name of combating terrorism, is once again sending forces to the Philippines and is threatening to invade Iraq, we would hope that the EU would guarantee the rights of immigrants and would oppose American interventionism.
In the real world, however, the European Union is behaving like an economically dominant force in Asia and the United States like an aggressive force. This is certainly something that the European Parliament should oppose. There may be different situations that set Asia apart but there are general developments which affect the entire continent of Europe and Asia.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) The crux of this report is not the greenhouse effect in newly industrialised countries, the fight against poverty, capital punishment in China or the dictatorship in Burma. These comments serve only as padding for the EU's stance favouring Taiwan over China. Taiwan has recently changed from a place of exile from the old pre-1949 Chinese regime into a country in which the majority is non-Chinese, where the old Kuo Min Tang party has lost power to movements of indigenous Taiwanese, and which is looking more and more like Europe and Japan from a political and economic point of view. The majority will probably now choose to become an independent state in a referendum. Not even so much because this has actually been the case for 53 years, but rather because they never felt much kinship with the Chinese mainland. The fact that the previous regime in Taiwan had for decades sought foreign backing to recapture the mainland is a problem. The existence of two Germanies, two Vietnams and two Yemens ultimately came to an end because one was able to swallow up the other. The EU Member States withdrew their recognition of Taiwan in favour of China. If a majority of the European Parliament now chooses to recognise two states after all, the debate about this must be conducted openly instead of being concealed.
. (NL) EU Member States caused much damage in the former Yugoslavia through their participation in the war in 1999. It is therefore their duty to contribute to its restoration. Not only in Kosovo but also in Serbia. This has now been proposed, and rightly so. In 1999 there were good grounds for suspecting that the war was not only about Kosovo. The deep loathing that the inhabitants of Kosovo had developed against Yugoslavia looked as if it would be misused as a crowbar with which to achieve a whole different set of objectives. The coercive proposals made to Milosevic before the outbreak of the war did not, oddly enough, provide for independence for Kosovo, but rather for foreign influence on the government and the economy of Serbia and Montenegro. If it is now being proposed that the European Agency for Reconstruction, which was originally intended for Kosovo, now be extended to include Serbia and Montenegro and if there are also calls for Kosovo, Serbia and Montenegro to be made more dependent on one another by creating a common energy supply, this raises the question as to whether Serbia has been promised that it will get Kosovo back in exchange for adapting to and integrating into the EU. If this is the case, it will not only evoke a lot of resistance within Serbia but will in particular cause uncontrollable anger on the part of the deceived inhabitants of Kosovo. The EU is playing with fire.
That concludes the explanations of vote.
(The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.)
The next item is the debates on the cases of breaches of human rights, democracy and the rule of law.
The next item is the debate on the following five motions for resolution regarding the case of Dr Saad Eddin Ibrahim, in Egypt.
B5-0465/2002 by Mr Wuori, Mrs Boumediene-Thiery and Mr Piétrasanta, on behalf of the Verts/ALE Group, on the case of Saad Eddin Ibrahim;
B5-0471/2002 by Mrs Napoletano and others, on behalf of the PSE Group, on the sentencing of Saad Eddin Ibrahim in Egypt;
B5-0473/2002 by Mr Hugues Martin and Mr Posselt, on behalf of the PPE-DE Group, on the case of Saad Eddin Ibrahim (Egypt);
B5-0480/2002 by Mrs Boudjenah and others, on behalf of the GUE/NGL Group, on human rights in Egypt;
B5-0484/2002 by Mr van den Bos and Mrs Malmström, on behalf of the ELDR Group, on Egypt.
Mr President, ladies and gentlemen, the Union devotes particular attention to the area of freedom of expression and fundamental rights. Strict observance of these rights is an essential condition of our association agreement. The Euro-Mediterranean partnership cannot be strengthened, therefore, by denying this indispensable and irrevocable clause.
Since 1981, Egypt has been under an emergency law which grants extensive powers to the authorities, with a total disregard for human rights. Freedoms are increasingly restricted and subject to the tightest control by the police authorities, which are approved by the judicial authorities.
Saad Eddine Ibrahim and his colleagues from the Ibn Khaldoun Centre have been sentenced on the pretext of misuse of funds or of procedures, but the real reason for this is that they are defending democratic freedoms, as Nawal El Saadawi or other human rights activists have done in the past, whilst individual freedoms are also flouted, several homosexuals having been sentenced.
We therefore urge the Egyptian Government to put an end to the emergency law to allow all citizens to fully enjoy their lawful rights, to allow sexual orientation, freedom of religion and freedom of opinion to be expressed without being equated to crimes and to allow the freedom of association to be guaranteed so that civil liberties campaigners will no longer be persecuted. We want the State of Egypt, like the other States which have signed the association agreements, to understand that the democratic clause in Article 2 is not a luxury, nor is it an option. We want our friends to know that we are not interfering, not acting out of a notion of superiority, nor a wish to preach, but we are in fact acting out of duty, a duty to denounce and condemn violations of freedom wherever they occur.
Human rights are universal and transcend all borders.
Mr President, we welcome the fact that all the Parliamentary groups are willing to discuss and vote on this subject for urgent debate which involves the case of Professor Ibrahim, who has been sentenced by the supreme court for state security to seven years' imprisonment for two offences: conspiracy and activities against the state, and fraud.
The first question needs to be considered in more general terms, since the Constitutions of some of these countries - in particular, I would recall the recent modification in Tunisia - contain an article to the effect that the citizens must not carry out any activity which may be directed against the state, which can even be interpreted as conspiracy. Moreover, this is applied to freedom of speech, and therefore an opposition supporter, a journalist or any free person who criticises the government may then be accused of activities against the state. This is a very serious issue, which requires a more general response.
As regards the offence of fraud, however, checks, will, of course, have to be carried out, but according to our records, as Commissioner Patten has said, there has been no fraud with regard to the use of the Community funds which Professor Ibrahim's institute has administered on behalf of the Commission.
I believe that we are dealing with a case of defence of human rights and I therefore feel that the European institutions should exert every possible pressure on the Egyptian authorities.
Mr President, Ibn-Khaldoun was one of those major historical figures who demonstrate how much we in Europe owe to the Arab and Islamic world. We accordingly have a duty to give our support to a man, Professor Ibrahim, who has worked in the tradition of Ibn-Khaldoun, and we should make it clear - and this is also something that we owe, as it were, to the heritage of Ibn-Khaldoun - that there are not two concepts of human rights, one for Europe and one for Egypt, but that there is a single concept of human rights here, which is also appropriate in common cultural and historical terms and which should apply universally today.
That is precisely why we owe it to both Professor Ibrahim and the Egyptian people to get involved here. First, to get Professor Ibrahim released and second, as his health is poor, to secure help for him. However, the third issue is for us to very clearly advocate close cooperation between Egypt and the European Union. Egypt is one of our most important partners in the Mediterranean area. As is evident from the current political crisis, Egypt, alongside Morocco and Turkey, is our most important ally in the Islamic world in the Mediterranean area. Precisely because Egypt is a partner and an ally and not a debtor country or a country we do not want anything to do with, and precisely because Egypt is an important ally, we should not mince our words in talking to them, as is usual between friends, and we should plead the case of persecuted minorities and persecuted people in general. Above all we should support those people within the Egyptian State and within the Egyptian Government who want to strengthen human rights rather than demolish them. Egypt has a great tradition of which I have personal experience from the times when Anwar al Sadat and President Mubarak addressed this House. We are taking about important partners, and I believe that we should continue along that path and support Professor Ibrahim.
Mr President, the Barcelona Process will never get off the ground as long as the common principles are not being complied with. Fine words like peace, stability and prosperity will degenerate into empty slogans if partner countries continue to sacrifice the constitutional state on the altar of unbridled political power. The intensification of economic cooperation cannot be seen as a separate issue from progress in the areas of human rights and democracy. Many Arab leaders refuse to realise that openness, power-sharing and fair judicial procedures will promote rather than hinder stability and economic development. A properly functioning civil society is not a threat, it is a necessary precondition for decent government.
Egypt is a big and important country with a rich history. She must play a leading role in the political modernisation of the Arab world. In order to achieve this, she must set an example that other states can emulate. Unfortunately, there is no evidence of this as yet. Openness and democracy still leave much to be desired, and the constitutional state is often violated. Thus Dr Ibrahim's recent seven year prison sentence is a flagrant breach of every legal concept. The accusations of fraud with EU money are not only unsubstantiated, according to the Commission, they are completely unfounded. This sentence therefore undermines the cooperation treaty. We are therefore urgently appealing to President Mubarak to do everything in his power to reverse this injustice. Good relations with Egypt are also of vital importance for us. The European Union is willing to inject new life into the Barcelona Process, but this can only be done if our partners stop flouting the principles.
Mr President, it is always sad to talk about human rights abuses because we in the EU take for granted the universal rights that we exercise day in, day out.
The case of Dr Ibrahim is deeply worrying because it is part of a trend that we see increasing in Egypt. Yet Egypt - as we have heard from Mr Posselt - is a friend and ally. Therefore I urge the Commissioner on his visit to Egypt to raise at the highest level with President Mubarak the case of Dr Ibrahim and his colleagues. He should be released immediately. There should be a fair appeal process.
I equally urge him to raise the case of the 'Cairo 52', who are also undergoing a retrial, and of the four British men held pending trial in Cairo at this moment. We are friends of Egypt. We must encourage dialogue. When dialogue fails, we must bring forward sanctions.
Mr President, Commissioner, ladies and gentlemen, I believe that we must first of all pay tribute to one of the greatest enemies of our topical and urgent debates and one of the champions of the bureaucratisation of our Parliament, Mr Corbett. The damage has been done.
We are not talking today about tough regimes. We should be devoting much more attention to Saudi Arabia or Syria. We are dealing with a so-called moderate regime, Egypt, as a way of hiding all our shame and cowardice. We are talking about Professor Saad Ibrahim, who is one of the most ardent Egyptian supporters of democracy in his country, and we too should be much more determined in our quest for democratisation in the Arab world.
I would like to thank Commissioner Patten for his clear statements in defence of Professor Ibrahim and refuting allegations of any kind of fraud. I believe that all possible checks have been carried out and that there is therefore no excuse: we must fight for his release. Lastly, I would also like to thank all those who have supported his nomination for the Sakharov prize.
Mr President, the trial of Dr Saad Eddin Ibrahim and his colleagues has aroused widespread international interest and concern, not least among those who, like many of us here, consider ourselves true friends of Egypt and the Egyptian people.
When Dr Ibrahim and his co-accused successfully appealed for a retrial last February, we hoped that the best traditions of justice would prevail, not only on the merits of the case, but because of the evident damage to Egypt's international reputation caused by the handling of the case by the Egyptian authorities. We were therefore profoundly shocked on 29 July when Dr Ibrahim was again sentenced to seven years' imprisonment with hard labour, a cruel sentence for a man in his frail physical condition. A further four defendants were also sentenced to prison and the remaining 24 have suspended sentences.
Even if the charges were credible, and we do not find them so, these sentences are completely disproportionate. The following day I personally voiced my dismay and repeated that, despite careful monitoring and a mid-term external audit, the Commission has no evidence of financial or other wrongdoings by Dr Ibrahim or his co-defendants with respect to the two NGO contracts managed by them. We made this clear in an affidavit submitted during the appeal.
Furthermore, I repeated then and I repeat now that we deplore the use of state security courts and procedures to pursue cases of this nature. Even the Court of Appeal has misgivings on the use of Military Court Order No 4 under which this prosecution was brought.
We were disturbed by the decision to retry the defendants after a successful appeal and despite Dr Ibrahim's failing health. We are troubled by the conduct of the trial and the speed and manner of the court's decision. This unseemly rush to judgment did nothing to improve the court's credibility.
The case has been closely followed by the EC and Member States and we made our concern clear at the highest levels from the beginning. With respect to the charge of accepting foreign European Union funds without authorisation, the Commission insists that direct grants to civil society are perfectly proper and are covered by the EU-Egypt Framework Convention on Financial and Technical Cooperation.
At the conclusion of the first trial last year, the severe sentences led to an EC statement on 23 May and the presidency declaration two days later, expressing deep concern.
Then, as now, the European Union stressed the importance it attaches to the development of civil society and reiterated that actions to this end are an integral part of Barcelona and bilateral programming which Egypt has signed up to.
With respect to the claimed misuse of EU funds, the Commission is, to say the least, surprised that the Court has reportedly ruled as irrelevant the views of the Commission, the alleged victim, that its normal monitoring procedures, including an external mid-term audit, gave no cause for concern whatsoever, financial or otherwise. We have no access at present to the NGO files, which have been confiscated by the authorities.
The European Union has always hoped that due legal process and justice would prevail. We have scrupulously avoided any intervention that might prejudice that expectation. The Commission's affidavit during the appeal was strictly factual and correct. We are concerned that the Court, in its written explanations, is reported to have implied the contrary.
The Commission and the Member States continue to follow the case closely. The Cairo-based Troika has already visited Dr Ibrahim in prison and the Swedes visited again this weekend. We are in close touch with the family. If, as first press reports indicate, the Court's formal explanation of its verdict, which still has to be translated, misrepresents the European Union's position, we will not hesitate to rectify it.
The legal process is not finished and I understand that the defendants will appeal. The Egyptian authorities are well aware of the wider implications of a judgment that is perceived as unjust and politically influenced. Only the due process of law in full transparency can prevent further damage to Egypt's international standing.
The Ibrahim case raises issues of real concern, but the overall human rights situation in Egypt is complex and not entirely clear. There is some cause for optimism, for example, in relation to women's rights, judicial control of general elections and social legislation. But there are also some signs which give cause for concern, such as the new law on non-governmental organisations, the alleged harassment of homosexuals referred to earlier and the further arrests of members of the Islamic opposition. What we have to do is discern the trend and react accordingly.
The Ibrahim case casts a long, but hopefully temporary, shadow over the Egyptian human rights and democracy movement. Although the international outcry at the verdict has provoked a strong reaction in Cairo, many influential Egyptians accept that Egypt must adopt the highest judicial and democratic standards if it is to achieve its developmental and political ambitions. We can only agree with that.
We will continue to use appropriate measures to express our concern on individual cases. We shall discuss the broader issues concerning human rights and the promotion of democracy within the context of our cooperation programming and the enhanced political dialogue that must characterise the new and privileged relationship between the European Union and its Mediterranean partners.
I confirm directly to the Member who raised this question that I shall certainly be discussing the matter when, God willing, I visit Egypt myself next month.
Thank you very much indeed, Commissioner.
The debate is closed.
The vote will take place today at 4 p.m. or as soon as we finish the debates.
The next item is the debate on the following six motions for resolution on Nigeria, and more specifically the case of Mrs Amina Lawal:
B5-0466/2002 by Mrs Frassoni and others, on behalf of the Verts/ALE Group, on the human rights breaches in Nigeria;
B5-0470/2002 by Mrs Gröner and others, on behalf of the PSE Group, on the death sentence of Mrs Amina Lawal in Nigeria;
B5-0472/2002 by Mrs Muscardini, on behalf of the UEN Group, on the case of Mrs Amina Lawal in Nigeria;
B5-0474/2002 by Mr McCartin and others, on behalf of the PPE-DE Group, on the human rights situation in Nigeria;
B5-0479/2002 by Mrs Eriksson and others, on behalf of the GUE/NGL Group, on human rights breaches in Nigeria;
B5-0486/2002 by Baroness Nicholson of Winterbourne and others, on behalf of the ELDR Group, on human rights breaches in Nigeria.
Mr President, Commissioner, ladies and gentlemen, the African continent, which, for far too long, has been synonymous with tragedies and loss, recently wanted to present a new face to the international community. The foundation of the African Union as an off-shoot of the OAU and as a role model to the European Union is a promise of the future for this continent and a homage to the institutions that make up our own. As well as providing a model of political structure and a single project for the continent, the European Union must also protect the rights recognised by the international conventions.
The tragedy of another age, however, currently being suffered by Amina Lawal, is threatening all these promises and signatures ratified by her country, Nigeria. The extreme distress experienced by Mrs Lawal and Mrs Husseini before her and so many other ignored voices, is evidence of the ludicrous gap between commitments and political and legal practices in certain countries of Africa. It is difficult to understand that, in this day and age, a sentence of death by stoning could be passed down. It is difficult to accept such a barbaric act could be carried out for the mere fact of having had a baby after a divorce. Above all, it is difficult to accept regional laws, in a federal state which denies and flouts a national constitution. Admittedly, it is the primary responsibility of the federal authorities of Nigeria to establish conformity and respect of its national laws and international commitments throughout its territory and the jurisdiction of its state. However, it is also the moral and political duty of the Union, many of whose Member States share a common history with the African continent, to oppose criminal abuses, such as certain interpretations of the Sharia law and to support, using every effort and every means at our disposal, those who are fighting for the rule of law, for rights and for real justice for all. If we are satisfied with a token statement each time a Kafkaesque crime befalls a citizen of the ACP countries, we are essentially becoming accomplices and are upholding, due to our diplomatic inertia, the return to obscurantist ways.
That is why my group and I are calling for a working group to be set up on the question of Sharia law and women's rights as part of our forthcoming ACP-EU delegation. The stability of Nigeria is under threat and the stability of the whole country could be affected by what is happening in Nigeria, the most densely populated country in Africa. The shockwaves created by Amina Lawal's case have just reached Europe; let us take action to prevent further shockwaves in the future.
Mr President, Commissioner, I wish to express in the strongest terms my horror and disgust at what has been happening over the last two years in the northern provinces of Nigeria, where Islamic fundamentalists have imposed Sharia law over and above the laws of the country and international law. I wonder, how can women - not men of course - be condemned to death by stoning for adultery in a country which has ratified the UN treaty on eliminating all forms of discrimination against women, in a country which has ratified the treaty against torture and the international covenant on civil and political rights, in a country with which the European Union has close ties under the Cotonou agreement?
How come the federal government of Nigeria is unable to make the Islamic fundamentalists respect the very constitution of the country? What is the point of having a president if he is unable to guarantee the fundamental freedoms and human rights of his citizens? I find it impossible to believe, Commissioner Patten, that intolerance, obscurantism and misogyny can triumph over reason and human values. I cannot accept that the Union does not have ways and means of preventing these criminal practices against women and that, in this specific case, we are unable to force the federal government of Nigeria to apply the law throughout its territory.
We need to send out a very strong message from this House today both to Nigeria and to any other country in which crimes are being committed against women because, as we know from the press, sentences of death by stoning are also passed in Iran. We need to tell fundamentalists the world over that no tradition or culture can sanction the violation of the rights of half of mankind, which is why we are calling here and now for Amina Lawal to be released.
Mr President, I have read up the case of Ms Amina Lawal and checked it out with Amnesty International, which I would like to thank for the assistance it gave, as also the staff of my own group who confirmed the facts that had been published.
I looked into these facts and the first thing that strikes us about this case is the cruel and unusual punishment that is involved. Above all, we have to look at the unfairness of the decision that was taken in imposing a punishment on the female partner in the name of some kind of religious belief. This is not religious justice; this is a purely political policy by which men in many parts of the world, in the past and still today, maintain their control and domination over the weaker sex.
The second hurtful aspect of this case is the absolute and wanton cruelty involved. It violates every instinct in mankind that prompts us to work for a world that can be shared in peace and enjoyment by us all.
Above all, this case reminds us of the barbarous days when witches were burned, as somebody pointed out earlier, and when human beings were sacrificed to satisfy an unseen, unknown and uncaring deity. There are many people in this world who recognise many different visions and manifestations of their god or gods. There are many people who recognise no god whatsoever. This does not prevent us from sharing and enjoying the same world together. But if some people believe that on behalf of their god, they can take it upon themselves to punish and persecute their fellow men because they follow a different religion or do not have any religious beliefs, then mankind cannot co-exist in peace in this world.
That is why we in this Parliament must make it clear that only democratic institutions have the right to make laws and impose humane punishment on other human beings and that the code of the United Nations will be upheld by the European Union at all costs.
Mr President, Commissioner, ladies and gentlemen, once again, a woman, Mrs Amina Lawal, has been sentenced to death by stoning in one of the Muslim states of the Federation of Nigeria. Her crime is to have given birth to a child after her divorce. Some months ago, Safiya Husseini, sentenced to the same fate, was spared following an international outcry. But how many people have been sentenced to the same barbaric fate before this victory and how many will be sentenced in the future?
It is high time that these highly antiquated legal decisions, which show complete contempt for human dignity, are prevented from being passed in Nigeria and elsewhere. This strict application of Sharia law, which has nothing to do with respect of the Muslim religion, was declared unconstitutional by the Nigerian Minister for Justice, including in the federal Muslim states of the north. In its constitution, the Federation of Nigeria describes itself as a secular State. Nigeria is also signatory to conventions which spell out its commitments at international level. Although the Katsina state is involved, there are other responsibilities: those of the federal Nigerian authorities which have a duty to ensure strict respect of the constitution and the protection of human rights for all Nigerian citizens, regardless of status, religion or sex.
The international community, and Europe in particular, must condemn this unacceptable breach of fundamental human rights. Europe is opposed to the death penalty. It has committed itself to protect women's rights against sexual discrimination and against religious intolerance. Doing everything in our power to save Amina Lawal from death by stoning is also one of Europe's duties. Human rights organisations are bravely fighting in Nigeria. These organisations are often under threat, but they are working together despite the lack of resources and the lack of support, other than support from European organisations. We must support their demands.
Lastly, as part of the Cotonou partnership agreements, Europe can and must urge Nigeria to respect its international commitments and to promote democracy and women's rights.
Mr President, are we going to support a country that pursues barbaric practices? Now we are faced with the drama of Mrs Lawal. More and more states within Nigeria are introducing Sharia law. The political climate is often so influenced by Islam that politicians only have a chance in elections if they support this legislation. Barbaric ancient desert practices such as stoning women or hacking off limbs are naturally at odds with the most fundamental human rights. The much-discussed clash of civilisations, cultures or faiths can only be prevented if the strict Sharia law is abolished everywhere. Nigeria is a very fragile and unstable democracy. The European Union supports the democratisation process there, and with good reason. However, it can only continue to do so if the federal government does everything in its constitutional power to stop barbaric punishments from being administered. If they fail to do so, the support we recently promised must be reconsidered. Development aid and support for good government makes little sense if the recipients of this aid persist with their barbaric practices.
Mr President, Commissioner, as Christian Democrats, and as the PPE-DE Group, our commitment to the defence of the value of human life and dignity, and the defence of the fundamental rights and freedoms required for that dignity, lead us once again to vigorously condemn the violations of human life and dignity represented by the death sentences - and, what is more, death by stoning - handed down in strict application of Islamic law; and to urge the authorities responsible to show clemency in order to prevent the ignominy of the execution of such sentences.
It also leads us to remind not only the Federal State of Nigeria, but also Niger, Sudan and Somalia, that the current interpretation and application of the sharia is not only a clear violation of fundamental rights, but that it evidently contravenes the international commitments to human rights which they have signed up to, including the Cotonou agreements, article one of which clearly states that the rights of the individual will be respected and that the situation of women and issues of sex equality will systematically be taken into account in all areas, political, economic and social.
Therefore, as well as our absolute rejection of the death sentences which have been handed down, and as well as asking for mercy for Amina Lawal, Ahmadu Ibrahin and Fatima Usman, we must and want to demand that the governments of these countries bring their legislation into line with the international standards and commitments in the field of human rights, in order to prevent an application of the sharia which violates human rights. Furthermore, as the European Union we must be prepared to use the mechanisms available to us under the Cotonou agreements in the event of the violation of the principles they stand for. Only in this way, Mr President, will we contribute to progress on freedom and respect for human rights in the world.
Mr President, Commissioner, this mother, Amina Lawal, has been sentenced to death, to die by stoning, brutally, for having had sexual relations after being divorced, something very common which is done by millions of people, men and women, on all five continents, regardless of their beliefs, Muslims, Catholics, protestants and any other.
'Why Amina and not me?', the whole world asks in the face of this Islamic hypocrisy. Mr President, Commissioner, the current application of the sharia in the states of the north of Nigeria did not exist before. It is simply a fundamentalist interpretation. The harm it would do to the life of Amina is irreversible. Later, power relationships will change, there will be other tribunals, Islamic ones or American ones, which establish different criteria, but Amina's right to life will be irreversibly violated.
Paragraph 11 reiterates that the European Parliament wants to see consideration of the victims of fundamentalist persecutions being given the right to asylum, particularly in cases of sentences to death by stoning. Mr President, Commissioner, we must not forget that these sentences to death by stoning are also being carried out in Iran. And a top official close to Khatami even had the nerve to praise them.
Commissioner, we want to strengthen links with Iran, but are these stonings compatible with our coherence on foreign and security policy and the defence of human rights?
Commissioner, I would ask you also to take account of the stonings in Iran.
Mr President, Commissioner, it is with great sorrow that we follow the events in Nigeria. I was among those who believed that the election of President Obasanjo some years ago would usher in change. This latest report and discussion is just one in a long line indicating that the security forces are not acting as they should and that the causes are not being investigated. There are reports that some years ago the president was in principle calling for all those belonging to the Oodua People's Congress, that is, several hundred people, to be fired upon. Transparency International still classes Nigeria as the second most corrupt country in the world. The figures for child labour and trafficking in children are highest in Nigeria.
If we were really sincere about these matters, we should now also call on the ambassadors to take steps in Nigeria to publicise the fact that Amina Lawal is welcome in any European country. We should act to say that she can come here, that we, as Europeans together, are prepared to save her. That is the only honourable way to proceed. I would ask the Commissioner to consider speaking with the ambassadors.
Mr President, we shall vote in favour of this resolution in spite of all the criticism that can be directed at it. If the European Parliament can prevent a crime from being committed against Amina Lawal by adopting a position, then this is what it must do.
Condemning a woman for having given birth to a child, in the name of antiquated laws, is a despicable crime, in the same way as all forms of oppression of women and all forms of mutilation are despicable, whether or not they are perpetrated in the name of religion.
We firmly echo the protests against the fact that women are oppressed and deprived of their human rights in the name of the Sharia law, but we are equally firmly opposed to what is being done in the name of the Vatican or the Bible.
We must, of course, condemn the barbaric acts in Nigeria, but we must also condemn these acts when they are committed in the United States, this superpower which poses as a model of modern civilisation, or even here, in the European Union which tolerates some of its Member States implementing laws which ban women from enjoying the basic right to own and control their own bodies.
Whilst we oppose acts of barbarism perpetuated elsewhere, we must also ensure that our own house is in order.
Mr President, in every part of the world we see examples of violence and cruelty by individuals and sometimes appalling scenes of mob violence and lynch rule.
These are horrors which every civilised person, government and judicial system condemns. Some acts of savagery are doubly chilling because they are authorised by people supposedly appointed to administer justice. It is not just in Nigeria, but today we are focusing on Nigeria. The practices carried out there in the name of Sharia law are beyond the pale of any society that calls itself civilised and humane. Stoning for adultery is barbaric; flogging for sex before marriage or alcohol consumption and amputation for theft may be considered excessive. To give judicial approval to a stoning to death by a legal mob cannot be acceptable to the vast majority of Nigerians who are decent and responsible, including their president, and it certainly cannot be acceptable to us.
Earlier this year, we saw international pressure helping to put a stop to plans to stone Safiya Husseini to death. Now Amina Lawal faces the same threat of death by torture. Safiya was married at 12 years old and Amina at 14 years old. They lost their childhood and Amina may now lose her life. The young couple Ahmadu Ibrahim and Fatima Usman face the same prospect, as does an older man accused of rape. This punishment is incompatible with the conventions and covenants signed by Nigeria.
Tens of thousands of people have written from 110 countries to appeal for clemency in the Amina case. I believe the federal government understands that and indeed the minister of justice has also condemned the verdict. The key is the governor of Katsina state and it is important that the presidency and the Commission and the President of our Parliament add their pleas to those many of us have already sent to Umaru Musa Yar'Adua.
Mr President, Commissioner, following the success of international action to save the life of Safiya Husseini in March this year, it is all the more shocking to again be faced with the threatened execution of a Nigerian woman and mother by being stoned to death.
Despite international pressure, the Nigerian Government is not willing to meet its obligations under international law and is allowing 10 Nigerian federal states to apply local and religiously motivated criminal law contrary to national constitutional law and international human rights.
At the same time, however, we need to be aware that Nigeria is by no means a unique case. According to information from Amnesty International, in Iran, for example, in 2001 and 2002 at least six women were sentenced to death by stoning for crimes such as 'adultery and earthly depravity', in some cases after a long prison sentence, and these sentences were carried out.
In Iran alone a total of 35 people, both men and women, have already been executed this year in various ways. It is therefore high time that the European Union took a stand against this barbaric practice not just in individual cases, but as a matter of principle. It should also be possible to endeavour to impose sanctions on regimes where practices of this kind take place.
This is, as every Member who has spoken in this debate has pointed out, an extremely troubling case. I am not surprised that it has caused so much outrage, as well as shock, in Parliament. Throughout, the Commission has been deeply concerned by the possible application of harsh penalties in Nigeria.
This time we, like Members, are particularly concerned about the case of Amina Lawal, who has been condemned to death by stoning, which, as Mr Bowis said, is in effect a state-sanctioned and organised brutality, although she is at present awaiting appeal.
The Commission is as strongly opposed as every Member who has spoken to the use of cruel and discriminatory punishments. We have consistently expressed concern over Sharia punishments in Nigeria and - I shall return to this point - we have expressed our concern about Sharia punishments elsewhere as well. This concern has been expressed, among other places, at the Commission on Human Rights. Quite simply, we expect all communities to accept international norms concerning human rights, gender equality and respect for human life.
We are resolutely opposed to the use of the death penalty and fully subscribe to the European Union guidelines against the death penalty adopted in 1998. We have had the opportunity on more than one occasion to discuss those guidelines in this Parliament. A Troika démarche was carried out to restate this position only last year in Nigeria.
The Commission will continue to provide support for human rights and democracy initiatives, through its cooperation programme with Nigeria and through other instruments such as the European Initiative for Democracy and Human Rights, which has so many eloquent champions in this Parliament. This initiative includes Nigeria as a focus country, and will support interventions in the field of good governance and legal reform with the aim of achieving a positive impact on the status of women and awareness of their legal rights.
The Union is, of course, in constant political dialogue with the Nigerian Government, as a number of Members have pointed out, for example, Mrs Karamanou. This could be intensified as foreseen under the Cotonou Agreement, depending on how the situation evolves.
I was interested by the proposal, which was also mentioned by one of the authors of this resolution, to establish a working group on Sharia and human rights and women's rights under the Cotonou Agreement.
As Parliament may know, we financed a study - the Peters report - on the problems of applying the Sharia Law in Nigeria. I am sure Parliament will not be surprised at the main conclusions. The report believed that some legal texts were poorly drafted and contradictory, that application of the texts was inconsistent, that the judges concerned were incompetent and poorly trained and that there were contradictions not just with international laws but also federal laws.
I can assure Parliament that we will continue to raise this deeply troubling issue. As I have had occasion to say to foreign ministers from a number of countries, it is very difficult for us in Europe to accept that female lapidation is consistent with internationally acceptable norms of behaviour and of human rights.
Mrs Izquierdo Rojo raised the question of female lapidation in Iran. I can assure her that I have raised that issue with Iranian ministers. I have raised it in Tehran, as well as at meetings outside Tehran. I very much hope that in the course of the next months we will be able to begin a comprehensive human rights dialogue with Iran, alongside the discussions we will be having with it on political issues and on trade and cooperation, so that we can continue to raise the issue with it, as we raise it with every other country where it is relevant. Parliament is concerned about this; we are concerned about it; European public opinion is deeply troubled by it.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 4 p.m. or at the end of the debates.
The next item is the debate on the following seven motions for resolutions on human rights in Zimbabwe:
B5-0464/2002 by Mr Van Orden and others, on behalf of the PPE-DE Group, on Zimbabwe;
B5-0467/2002 by Mrs Maes and others, on behalf of the Verts/ALE Group, on Zimbabwe;
B5-0468/2002 by Mr Andrews, on behalf of the UEN Group, on Zimbabwe;
B5-0469/2002 by Mrs Kinnock and others, on behalf of the PSE Group, on the human rights situation in Zimbabwe;
B5-0481/2002 by Mr Vinci, on behalf of the GUE/NGL Group, on human rights in Zimbabwe;
B5-0482/2002 by Mr Belder, on behalf of the EDD Group, on Zimbabwe;
B5-0485/2002 by Mr van den Bos, Mr Mulder and Mrs Sanders-ten Holte, on behalf of the ELDR Group, on the human rights situation in Zimbabwe.
Mr President, it is with both sadness and frustration that I find myself presenting yet another resolution on Zimbabwe - the sixth within a year. The fact is that the situation there is getting worse and the European Union's actions to date have clearly been ineffective. They are not being pursued with sufficient determination or vigour. The European Union sends diplomatic missions to southern Africa but they come back empty handed and leave behind no impression that action against Zimbabwe is a high priority and a determining factor in the overall approach to southern Africa.
Let us be clear: the issue is not the rights of white farmers, it is the rights of all of the people of Zimbabwe. If you are not a card-carrying Zanu-PF member then you are subject to harassment, discrimination, assault, selective starvation policies and murder. How serious does it have to get before effective action is taken?
President Mugabe has just returned to Harare from Johannesburg claiming support for his land policies. This is a travesty. To quote the opposition MDC, 'Mugabe's land reform programme has resulted in massive environmental degradation, condemned hundreds of thousands to poverty and put six million people at risk of starvation'. That is the reality.
President Mugabe is a tyrant who has plundered the resources of his country for his own benefit and that of his cronies and who uses the apparatus of the state, including the police, to terrify and abuse his political opponents. Imagine our horror, therefore, when we discovered that Augustine Chihuri, the Zimbabwe police chief who is actually named on the European Union's prescribed list as being banned from travelling to EU countries, was nevertheless in France last week, at an Interpol meeting in Lyon. You might rightly ask what a person like Chihuri is doing as a vice-president of Interpol in the first place, but that is a different question. The fact is that he should not have been in France and the Council must now take vigorous and effective steps to close the loopholes and galvanise international moves against President Mugabe before the tragedy of Zimbabwe is again overshadowed by other international crises. Let us have some determined action for the sake of all the people of Zimbabwe.
Mr President, Commissioner, ladies and gentlemen, President Mugabe's dictatorship is reprehensible. He is running his country into the ground, the fields are bare, the economy is going downhill, the people are suffering shortages, there is hunger; he gags the press, he terrorises the opposition and his motive is to remain in power. Nevertheless, he still finds sympathy in black Africa. After all, Zimbabwe's neighbours do not want to go to war against her. The farm workers working on the white farms often have to live in unacceptable social conditions. The landless poor want to be given the chance to survive. There is therefore a need to redistribute the land, but this must be done according to legal and transparent procedures, without violence and without corruption.
The European Union must therefore play its own role. We have too much respect for the people of Zimbabwe. We cannot interfere in the internal affairs of a sovereign country. Our sanctions must affect President Mugabe and his circle, but not the people of Zimbabwe. The people must know that we understand their desire to acquire land and that we want to provide financial support for a legal procedure for acquiring land. We must help Zimbabwe's neighbours to take care of refugees. If we do not do this, we will actually be providing them with an excuse to send the refugees back over the border, where they will once again fall prey to the repression.
This is the role that I hope this Parliament will support, and that is why we have submitted the amendments. I understand that some people will not support them, but I really do not want to be seen simply as the white man wagging an admonishing finger at Africa.
Mr President, ladies and gentlemen, what is happening in Zimbabwe is quite simply an unparalleled tragedy. In his speech in Johannesburg, Mr Mugabe made the unspeakable assertion that these events, which are totally contrary to constitutional law, are even contributing to sustainable development. That really takes the biscuit! It would be hard to top that comment for audacity. It would be good if there were some louder voices in black Africa exposing this for what it really is: a power struggle on the part of a man who has failed in the course of 20 years to push forward a process of land reform that could have been carried out constitutionally. He only took action on this when his personal position was threatened, and only resorted to these tactics when his hold on power was at risk. We must never forget that this action is only partly directed again white farmers. It is above all aimed at Zimbabwe's opposition, which managed, despite enormous repression in the parliamentary elections, to achieve a very remarkable result, and which of course has a great deal of backing amongst the public. That is the real background to this.
I would like to quote some comments from the South African newspaper the Daily Newspaper, because it is one of the voices in a country which is, after all, our ally, which is important. It has criticised the way the Mugabe Government has carried out land reform as brutal, and as a means of bringing production to a standstill, which is futile. This paper has pointed out that Mr Mugabe is attempting to propagate a myth when he says he has the backing of all Zimbabweans. We know after all that there is a strong opposition and that it is not therefore legitimate, and I am quoting now, to talk about 'my Zimbabweans and my Zimbabwe', while ignoring his many opponents, and that Mr Mugabe is creating a false impression when he alleges that Zimbabwe is, as it were, his property. But as far as I understand he is in the process of selling off that property to his own family, so that the occupation of land is being misused to bestow gifts on his family members.
As I have already said, the European Union should be willing to support a legal and constitutional process of land reform, but it should not support such machinations. We have to say that very clearly to our partner countries.
Mr President, in the Zimbabwe of President Mugabe, there are terrible things happening every day. Just listen to this: 'The game we are going to play needs music,' the Zimbabwean police agent told the 12-year-old girl at 10 o'clock at night. But when he threw a mattress on the ground, it became clear that he had something other than a game in mind. For the next four hours, the girl's mother and her nine-year-old and seven-year-old sisters were forced to continuously sing the praises of Robert Mugabe and watch while the undernourished Dora was raped by a gang of five so-called 'war veterans' and the policeman behind the shack until 2.30 in the morning. 'This is the punishment for those who want to sell the country to Tony Blair and the whites,' they screamed at the terrified girl. Dora was abused because her absent father was an ordinary supporter of the opposition, the Movement for Democratic Change.
Unfortunately, the abovementioned tragedy (see the Sunday Telegraph of 25 August) was not an isolated incident. Dora is just one of hundreds of young girls raped as part of a state campaign of systematic political purging of the population. Not to mention the approximately 50 militia camps where President Mugabe's opponents are locked up and tortured for 're-education', but which are also increasingly being used as rape camps.
Meanwhile, President Mugabe does not seem to be in the least ashamed of this reign of terror. Quite the opposite. For example, take his outrageous performance at the UN Summit in Johannesburg, where this self-made pariah passed himself off as a victim of colonialism who wanted to free his 'occupied country' from 'British colonialism'. The fact that he is allowing half of his 12 million compatriots to starve on account of this non-argument does not bother him in the least.
Namibian President Nujoma's active support for President Mugabe and the deafening silence from President Mbeki, the great initiator of the NEPAD programme, which is all about rulers' responsibilities towards the ruled, is worrying.
In order to prevent the 'oil slick effect', I call on the Council and Commission to continue to give the crisis in Zimbabwe political priority. Because the fact that according to today's Frankfurter Allgemeine, only the US Secretary of State expressly criticised Mr Mugabe's reign of terror in the plenary assembly at Johannesburg hurt me personally a great deal. Was Europe really silent on this?
President Mugabe is allowing his people to starve and is blaming the West. It is not he who has driven his own people to starvation, but the neo-liberal development model. It is not he who has crushed democracy, violently intimidated his political opponents and manipulated elections, but the neo-colonial powers in Europe. It is not he who attacks the independent media, but reprobates who are beyond his control. It is not he who allows his militia to rape women who oppose him, but total strangers. And it is not he who withholds food from his political opponents, but the enemies of Zimbabwe.
All this former freedom fighter's political actions now have just one goal: how to stay in power at any cost. No decent person objects to land reform, but every decent person objects to land reform as practised by President Mugabe. Farmers are deprived of everything without any compensation and are forced to flee. It is not the people of Zimbabwe who get the land they are entitled to, but Mr Mugabe's political buddies. The President was allowed to unashamedly propound misleading political propaganda at the Johannesburg Summit. The so-called smart sanctions against the regime are not being particularly smartly enforced. The penalties must be applied more strictly and the target group must be expanded.
I therefore ask Commissioner Patten what the position is regarding the promised investigation into the freezing of these men's assets in Europe. It is high time that new, honest elections were held in this country. President Mbeki of South Africa and other leaders in the region must ultimately accept their responsibility and must support the people of Zimbabwe and not a president who neglects his citizens because of his own hunger for power.
Mr President, ladies and gentlemen, Mrs Junker has already mentioned Mr Mugabe's cynical speech at the Johannesburg Summit. I tend to get the impression that speeches of this kind are, unfortunately, infectious. I hope that the crass speech by Namibia's President Nujoma in Johannesburg on the same day will not have any political consequences in Namibia itself. Meanwhile, the politicisation of food aid in Zimbabwe is continuing, amongst other things. Maize is being specifically distributed to the party faithful, church food stores are being stormed by the so-called war veterans, and the church has been banned from distributing aid on the grounds that it is creating parallel structures.
What should we be doing? We should do what we have decided to do. To be precise, I expect that Zimbabwe's Foreign Minister will not be invited to the EU-SADEC meeting of Foreign Ministers in Copenhagen in November, and we should make it clear to our partners in southern Africa that European money is not intended to finance an African renaissance or a new NEPAD programme of African development for President Mugabe and his political allies. We should financially participate in the reconstruction of Zimbabwe and land reform there once Mr Mugabe has gone and within a proper constitutional framework - but not now. If Zimbabwe's neighbours exert pressure in their own interest, because they themselves are suffering from the impact of Mr Mugabe's policies - for example the flow of refugees into neighbouring countries - then we should support them in accommodating refugees, but certainly not now.
We should make our own policy perfectly clear and bring appropriate pressure to bear on our own Council of Ministers, because I really have the impression - as a number of Members have already said - that this is not really being given priority, and that no very clear statement was made about Mr Mugabe in Johannesburg. That is why I hope that we will at least take a hard line in relation to the meeting in November in Copenhagen. Our partners in southern Africa will then have to decide for themselves if they want to show solidarity with Mr Mugabe or with the people of Zimbabwe, and join us in the dialogue to put an end to this situation.
Mr President, of course this resolution speaks for itself. It is an appalling litany of crimes against humanity. President Mugabe is bereft of principles, devoid of any sense of justice, his regime sinks to unimagined levels as each day passes. He has no respect for human rights, minority rights, international law or international opinion. He is a vile despot and we must cease all links with him and his regime.
As Mr Van Orden said, we must hit Mr Mugabe and his regime where it matters most, i.e. in the pocket. There must be an end to international trade and effective freezing of the bank accounts of Mr Mugabe and his entourage. Further financial and targeted sanctions must be vigorously imposed. At the same time, we must aid and support those African states which take similar punitive actions against the Mugabe regime.
The great sadness in all of this is the effect it is having on the citizens of Zimbabwe, whose only crime is to have Mr Mugabe as their president. Let us target Mr Mugabe, not the citizens of Zimbabwe, and let us ensure that our actions are effective and not merely international window-dressing.
Mr President, once again, a Marxist dictator - or rather a dictator with Marxist leanings - who has come to power with the blessing of western governments and their advisors, has revealed his true colours. On the pretext of land reform, and completely illegally, he is waging vandalism pure and simple, but also intimidation and the most brutal violence; atrocities are being perpetrated against white farmers, and against black farmers too, with whom they work and whose situation continues to deteriorate.
We already know what the outcome of the situation will be. President Mugabe's militia, spurred on by envy and a taste for pillaging, are forcing white farmers into exile, at best. Their departure will spell the end of farms, famine for 12 million inhabitants of Zimbabwe and widespread poverty. But the icing on the cake is that even here there will be support for holding the West responsible for this situation and this poverty. We have already seen this happen in Congo, Algeria, Angola and Mozambique. This has happened in several African countries whose leaders very recently applauded Mr Mugabe in Johannesburg.
In the light of this situation, I do not know whether we can do anything for the people of Zimbabwe, but we must at least have the honesty to say to the leaders of these countries that the primary cause of their underdevelopment is nothing to do with the western world.
Mr Posselt has the floor on a point of order.
Mr President, just a few words. I wanted to mention that this is the first time we are holding an urgent debate since the Corbett reform of our Rules of Procedure. That means that the debate on topical and urgent subjects of major importance is cut from three to two hours, in order to free up two hours for legislative work. That was the official reasoning.
Having seen today's agenda, I have to say that this legislative work must be taking place in secret. I would like to emphasise that I am very willing to make concessions, but not when the other side throws them away. By that I mean that I accept the idea of allowing two hours for legislative work, but in that case legislative work must actually been done here on Thursday afternoon. If no such work is being done, then I would like to have those two hours back for the urgencies.
I know Zimbabwe reasonably well. When I was my own country's Overseas Development Minister in the 1980s I visited Zimbabwe frequently in the years after its independence. I recall the hope with which Zimbabwe set out on its own road as a sovereign country and how blessed it had been by the Almighty with food and other resources. I can remember, for example, during a famine in Mozambique, purchasing food aid in Zimbabwe for dispersal in Mozambique. Recalling all that it makes me even more sad when I look at the situation in Zimbabwe today.
The Commission has, as Parliament knows, suspended official development assistance to Zimbabwe since early 2002. We remain deeply concerned regarding the grave deterioration of the human rights situation in the country. The International Crisis Group, which is an admirable organisation that reports regularly on trouble spots around the world, recently described Zimbabwe as a country in freefall. That is no exaggeration of the position. We, in the Commission, will contribute to support any peer pressure that Heads of State in Africa, and southern Africa in particular, may put on the Zimbabwe Government to respect the essential elements of the Cotonou Agreement, such as human rights, the rule of law and democracy.
I have to say in passing, and this is not irrelevant to the points made by Mr Van Orden, that I wish we had recently seen more evidence of that sort of peer pressure in southern Africa.
The political situation in the run-up to the local elections due this September continues to be tense, and the deadline for eviction orders for 2 900 white farmers to leave their properties expired on 8 August 2002. The Commission is therefore continuing to contribute to projects which directly support the population in the field of democratisation, respect for human rights and the rule of law, and the European Initiative for Democracy and Human Rights includes Zimbabwe as a focal country.
The food crisis in Zimbabwe is the worst in southern Africa. There are credible reports of extensive politicisation of the Government of Zimbabwe's own food supplies. I am sure many Members of Parliament will have seen reports of Zanu-PF supporters saying to the people of Zimbabwe that only fools starve. In other words, they have to subscribe to a set of political views in order to get fed. The Commission deplores this. The Commission, for its part, has responded with an estimated 110 000 tonnes of food aid, for a global allocation of about EUR 3.5 million. The food is largely being distributed through the World Food Programme and the NGOs, with extensive involvement of local communities to identify needy groups. An initial EUR 2 million was provided through our humanitarian organisation, ECHO, for vulnerable groups, particularly children and farm workers. A sizeable part of the humanitarian financing decision to be taken shortly for EUR 30 million for the region will go to respond to the emergency in Zimbabwe including monitoring needs and food aid distribution. An additional regional allocation of EUR 30 million within the 2002 programme of cooperation with the World Food Programme will provide food aid assistance in the region, in particular in Zimbabwe.
The Commission believes that SADC has a leading role to play in the resolution of the increasingly serious Zimbabwe crisis. The Union will seek to ensure an enhanced dialogue with SADC, in particular during the forthcoming Ministerial Conference in Copenhagen in November. It is planned to raise the issue of Zimbabwe as a specific point on the agenda.
Parliament will know of the targeted sanctions that we have introduced - sanctions which are focused on the leading members of this particularly nasty and deeply corrupt regime, on their travel and on their assets. It is important, as some Members have pointed out, that we should do everything possible to make those sanctions stick. I will certainly report the views of Parliament to Member States on this particular point.
I would also like to draw the attention of Parliament to the recent report of the Expert Panel established by the Security Council on the rape and pillage of the assets of the Democratic Republic of Congo and, in particular, to what is said there about Zimbabwe's role in that systematic pillage. The report itself makes extremely disturbing reading. The report is, in my judgement, something which the international community has to make plain that it intends to do something about.
President Mugabe and his cronies have wrecked a once prosperous and once stable country. Their record is a deplorable blot on the history of southern Africa. The sooner Zimbabwe is rid of them the better for that wonderful country and the better for its people.
Thank you very much, Commissioner Patten.
The debate is closed.
Mr President, looking through the Minutes I have just noticed that my name does not appear in yesterday's Minutes. It is very easy to confirm this, because I was present for the roll-call votes.
There is no doubt about the fact that you were present, Mrs Schierhuber!
I declare this sitting of the European Parliament closed.
(The sitting was closed at 4.25 p.m.)
I have voted in favour of the report but against approved Amendment Nos 1 and 2.
I find it extremely regrettable that my own Group of the European People's Party (Christian Democrats) and European Democrats tabled two amendments which weaken the committee's original text. Amendment No 1 removed the wording in paragraph 30 to the effect that the European Parliament 'expresses its indignation at the increasing number of executions in China' and 'recalls that the Chinese government systematically uses persecution and torture as a means to silence dissidents and minorities'. The way in which the Chinese Government violates human rights is clear from, for example, its treatment of Christians and Falun Gong adherents.
I also voted against Amendment No 2, relating to paragraph 35, because, remarkably enough, it does not include Taiwan in the group of democratic countries. Moreover, there is a desire only to give Taiwan observer status, while other democracies in the region are to be given the opportunity of becoming full members.
I also welcome the fact that the report sheds light on the serious problem posed by the increasing number of fundamentalist Islamic terrorist groups, such as Laskar Jihad, which constitute a serious threat to the Christian minority in Indonesia and are responsible for the fact that thousands of people have been killed and approximately 400 000 forced to flee their homes.
I voted against the report, which was adopted by 379 'yes' votes to 27 'no' votes and 57 abstentions.
The committee believes that a common institutional policy is needed for harmonising European research and higher education, together with significantly stronger support by the EU for the universities.
In view of the principle of subsidiarity and the idea of academic freedom, I can support neither the proposals to establish 'a European University Seat' nor the demand for a special 'European University of Culture'.
I find it disquieting that the Commission is being given the task of preparing a Green Paper on the European higher education area. I also find it hard to understand why it is specifically the EU and the Commission that are to assess the quality of education, especially access to study loans and grants, hardship allowances, university residences and, in particular, student health care.
As a Swedish Christian Democrat Member of the European Parliament, I find it perturbing that the report contains demands and requests covering a long list of areas that the universities themselves, or at least the Member States, should be allowed to decide about, without interference by the EU. This infringes academic freedom and the principle of subsidiarity. In particular, there is dubious wording in the report to the effect that 'convergence and cohesion' among European universities should be boosted.